Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 1 of 36




                    EXHIBIT 2
                                                                                                                                                   s.)
                                   Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 2 of 36
                                                                                                                                                as
                                                                                                                                           .   M
ERO-LESA Statistical Tracking Unit (STU)                                                                                                (D
                                                                                                                                   BS
For Official Use Only (FOUO)/Pre-decisional
                                                                                                    5 -P
                                                                                                  2
SUBJECT TO THE PROTECTIVE ORDER IN REID. V. DONELAN, ET AL. , CASE NO. 3:13-cv-30125-PBS (D. Mass.).
                                                                                                                               1
                                                                                                                              0
STU Records - Criminal Histories are updated through 02/25/2019
                                                                                                                        v  -3
Reid v Donelan: Class Member Criminal Histories                                                                        c
                                                                                                                    3-
 Alien No.                           Criminal Charge                            Charge Date Conviction Date 1Overturned Dismissed                  Dropped
      579     Damage Property                                                                           O .
                                                                                                   7/31/2001
      579     Aggravated Assault - Non-family-Weapon                              7/31/2001           N
                                                                                                   9/25/2002
      579     Drug Trafficking                                                     3/3/2006
                                                                                                    E
                                                                                                  S7/19/2010
                                                                                                    C A
      579     Cocaine - Sell                                                                      ,
      360     Cocaine - Smuggle                                                      11/2/2004 L.       4/14/2005
                                                                                               A
      360     Possession Of Weapon
                                                                                           E T         11/21/1996
      360     Larceny                                                                    ,
                                                                                     9/15/2002
                                                                                       N
                                                                                                        8/11/2003
      360     Aggravated Assault - Family-Weapon
                                                                                   L A
                                                                                    10/16/1996                                                     11/21/1996
      018     Larceny
                                                                                N E 2/19/2013          11/25/2013
      018     Assault
                                                                            D O                        10/22/2002
      018     Shoplifting
                                                                        V .           7/5/2006          10/5/2006
      018     Shoplifting
                                                                    D .               8/9/2012          5/15/2014
      018     Licensing Violation
                                                               R EI                  4/24/2013          6/26/2013
      018     Shoplifting                                                            1/27/2014          5/15/2014
      018     Shoplifting                                  I N                        8/9/2013          5/28/2014
      018     Shoplifting                              E R                           2/13/2015           1/7/2016
                                                     D
                                                  OR
      018     Licensing Violation                                                      6/5/2013         5/15/2014
      088     Marijuana - Possession            E                                      2/9/2005         3/24/2005
      088     Public Order Crimes
                                           T IV                                        5/1/1996         5/21/1996
      088     Marijuana - Possession
                                       E C                                             2/9/2005         3/24/2005
      088     Marijuana - Sell
                                   O T                                               1/13/2006          6/16/2006
      088     Marijuana - Sell R                                                     7/23/2010          11/5/2010
      088     Marijuana - SellE
                                P                                                    10/5/2010          11/5/2010
      088     Marijuana - T H
                          Sell                                                       7/13/2010          11/5/2010
      088     Marijuana O
                      T - Sell                                                       2/12/2010          5/27/2010
      088
                 C T - Sell
              Marijuana                                                              1/22/2007          6/28/2007
                E
             BJ
         SU
                                                                                                                                                           s.)
                                      Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 3 of 36
                                                                                                                                                        as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                       .M
                                                                               &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                  D
       088     Marijuana - Sell                                                            5/4/2011         3/19/2012                              (
                                                                                                                                                 S
       088     Marijuana - Sell                                                           6/22/2011         3/19/2012
                                                                                                                                            - PB
       088     Assault                                                                    7/11/1999        10/13/1999
                                                                                                                                       1 25
       088     Assault                                                                    7/11/1999        10/13/1999
                                                                                                                                   3 0
       088     Drug Trafficking                                                           6/22/2011         3/19/2012          v -
       088     Drug Possession                                                            1/13/2006         6/16/2006 3    - c
                                                                                                                         1
       088     Resisting Officer                                                          7/10/2006         8/22/2006
                                                                                                                    . 3:
       088     Drug Possession                                                            1/22/2007               O
                                                                                                            6/28/2007
                                                                                                                N
       088     Drug Trafficking                                                           7/23/2010           E
                                                                                                            11/5/2010
                                                                                                            S
       088     Probation Violation                                                        8/31/2011
                                                                                                        C A 2/6/2012
       088     Drug Trafficking                                                            5/4/2011 ,       3/19/2012
                                                                                                      .
       088     Drug Trafficking                                                           2/12/2010 L       5/27/2010
                                                                                                   A
       088     Drug Trafficking                                                                  T
                                                                                          7/13/2010
                                                                                               E            11/5/2010
       719     Disorderly Conduct                                                            ,
                                                                                          4/16/1996
                                                                                           N                  5/1/1996
       719     Damage Property
                                                                                        L A4/6/1995           5/3/1995
       719     Stolen Vehicle
                                                                                    N E                       5/1/1996
       719     Unauthorized Use of Vehicle (includes joy riding)
                                                                                D O       6/17/2009        12/12/2012
       719     Possession Tools For Forgery/Counterfeiting
                                                                            V .           12/1/1995         8/11/2000
       719     Stolen Property
                                                                        D .                                   5/1/1996
       719     Aggravated Assault - Family-Strongarm                E I                  12/14/1992         3/15/1994
       719     Unauthorized Use of Vehicle (includes joy riding)  R                                         2/12/1997
                                                              I N
       719     Receive Stolen Property                      R                             12/1/1995         8/11/2000
       719     Burglary                                 D E                                4/6/1995           5/3/1995
       719     Disorderly Conduct
                                                    O R                                   3/12/2013        10/17/2013
       719     Drug Trafficking
                                                V E                                      10/27/2009         1/15/2014
       719     Resisting Officer            T I                                           3/12/2013        10/17/2013
       719
                                       T EC
               Aggravated Assault - Family-Strongarm                                     10/17/1995                                             2/20/1996
       719
                                   R O Officer-Strongarm
               Aggravated Assault - Police                                                3/12/2013                                            10/17/2013
       719     Aggravated AssaultP - Family-Weapon                                        7/30/2009                                              2/4/2010
       719
                             H E
               Driving Under Influence  Liquor                                            3/12/2013        10/17/2013
       719                 T
               Aggravated Assault  - Non-family-Weapon                                     4/3/2006                                             6/28/2006
       719     AggravatedO
                       T Assault - Family-Strongarm                                       7/30/2009                                              2/4/2010
       719     Drug T
                   C Possession                                                           4/14/2010        10/17/2013
                 JE
             U B
         S
                                                                                                                                                             s.)
                                      Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 4 of 36
                                                                                                                                                          as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                      .M
                                                                              &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                D
       270     Arson - Residence                                                        1/15/2014      12/21/2015                                (
                                                                                                                                               S
       270     Obstruct Police                                                          1/15/2014      12/21/2015
                                                                                                                                          - PB
       270     Arson                                                                    1/15/2014         1/4/2016
                                                                                                                                     1 25
       270     Making False Report                                                      1/15/2014         1/4/2016
                                                                                                                                 3 0
       270     Arson                                                                     7/1/2013                            v -              2/26/2014
                                                                                                                         - c
       574     Assault                                                                  3/25/2005
                                                                                                                     1 3
                                                                                                                   :
       574     Cocaine - Sell                                                           5/27/2010
                                                                                                                .3
                                                                                                          2/8/2012
                                                                                                              O
       574     Dangerous Drugs                                                          9/15/2001                                            11/27/2002
                                                                                                            N
       574     Dangerous Drugs                                                          7/21/2009
                                                                                                        S E
       574     Flight To Avoid (prosecution, confinement, etc.)                         5/26/2010     A
       574     Traffic Offense                                                          3/17/2003 , C
                                                                                                    .
       574     Traffic Offense                                                          3/10/2006 L
                                                                                                  A
       574     Failure To Register As A Sex Offender                                            T
                                                                                        7/30/2004
                                                                                              E
       413     Weapon Offense                                                               ,
                                                                                       10/28/2002
                                                                                          N             3/17/2003
       413     Marijuana - Possession
                                                                                      L A
                                                                                       11/17/2004       7/11/2005
       413     Larceny
                                                                                   N E 11/17/2004       7/11/2005
       413     Larceny
                                                                               D O        8/4/2004     10/26/2005
       413     Assault
                                                                           V .          9/12/2005       10/5/2006
       413     Assault
                                                                       D .              7/23/2009       11/4/2009
       413     Homicide-Willful Kill-Gun                           E I                    2/1/2012
       413     Homicide-Willful Kill-Gun                         R                        6/5/2012                                            9/12/2013
                                                             I N
       790     Cocaine - Sell                              R                              9/9/1987      6/20/1988
       790     Cocaine - Smuggle                       D E                              5/30/2003       2/14/2004
       790     Cocaine - Sell
                                                   O R                                  5/30/2003       6/27/2005
       790     Heroin - Smuggle
                                               V E                                        1/6/1975
       790                                 T I
               Illegal Entry (INA SEC.101(a)(43)(O),  8USC1325 only)                    2/15/1970
       025     Heroin - Sell
                                      T EC                                              2/23/2016       5/12/2016
       025     Heroin - Possession O                                                    2/23/2016       5/12/2016
       025     Drug Trafficking P  R                                                    5/23/2006         3/2/2007
       025     Drug TraffickingE                                                        4/11/2006       4/12/2006
       669     Possession Of
                              H
                            T Weapon                                                    1/13/1995       6/13/1995
       669     Failure ToO
                        T Appear                                                        5/12/1997         2/6/2004
       669           T
                   C Narcotic - Sell
               Synthetic                                                                2/18/1997         2/6/2004
                 JE
             U B
         S
                                                                                                                                                       s.)
                                      Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 5 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       669     Aggravated Assault - Non-family-Weapon                                  6/15/2011        11/14/2013                              (
                                                                                                                                              S
       669     Drug Possession                                                         2/18/1997           6/6/2004
                                                                                                                                         - PB
       669     Failure To Appear                                                         2/6/2004          2/6/2004
                                                                                                                                    1 25
       669     Carrying Prohibited Weapon                                              1/13/1995         6/13/1995
                                                                                                                                3 0
       188     Drug Possession                                                         11/3/2005         4/25/2006          v -
       188     Trespassing                                                            11/29/2004           5/8/2006 3   - c
                                                                                                                      1
       188     Property Crimes                                                         6/23/2003
                                                                                                                 . 3:                       10/9/2003
       188     Drug Possession                                                         1/28/2004
                                                                                                             N O                            1/21/2005
       188     Drug Possession                                                         1/28/2001
                                                                                                         S E                                1/21/2005
       188     Weapon Offense                                                          1/28/2004
                                                                                                     C A                                    1/21/2005
       188     Aggravated Assault - Non-family-Weapon                                    3/6/2006 ,                                         7/25/2006
                                                                                                   .
       188     Heroin - Sell                                                          12/27/2004 L         8/9/2006
                                                                                                 A
       188     Drug Trafficking                                                                T
                                                                                       1/28/2004
                                                                                             E                                              1/21/2005
       188     Aggravated Assault - Non-family-Weapon                                      ,
                                                                                         3/6/2006
                                                                                         N                                                  7/25/2006
       188     Drug Trafficking
                                                                                     L A
                                                                                      12/27/2004           8/9/2006
       188     Larceny
                                                                                  N E 3/6/2006                                              7/25/2006
       188     Aggravated Assault - Non-family-Strongarm
                                                                              D O      7/10/2006                                            8/23/2006
       188     Resisting Officer
                                                                          V .          7/10/2006                                            8/23/2006
       188     Heroin - Sell
                                                                      D .                3/4/2013
       188     Drug Possession                                    E I                 12/27/2004
       188     Assault                                          R                       3/6/2006
                                                            I N
       188     Drug Trafficking                           R                              3/4/2013
       188     Trespassing                            D E                                3/4/2013
       188     Resisting Officer
                                                  O R                                   3/6/2006                                            7/25/2006
       188     Drug Trafficking
                                              V E                                        3/4/2013
       188     Assault                    T I                                          7/10/2006
       658     Robbery - Residence-GunEC                                               9/18/2003         4/25/2005
       658     Drug Trafficking      O T                                               8/25/2015         6/27/2016
       596     Cocaine - Sell    P R                                                     6/6/2005          5/6/2011
       596     Cocaine - Sell E                                                        5/10/2005           5/6/2011
       596                 T
               Cocaine - Sell
                             H                                                         5/10/2005           5/6/2011
       596               O
               CocaineT- Sell                                                            6/6/2005          5/6/2011
       596           T
                   C - Sell
               Cocaine                                                                 5/10/2005           5/6/2011
                 JE
             U B
         S
                                                                                                                                                     s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 6 of 36
                                                                                                                                                  as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                   .M
                                                                           &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                            D
       596    Cocaine - Sell                                                        5/10/2005           5/6/2011                             (
                                                                                                                                           S
       596    Possession Of Weapon                                                  2/13/2006           5/6/2011
                                                                                                                                      - PB
       596    Possession Of Weapon                                                  2/13/2006           5/6/2011
                                                                                                                                 1 25
       517    Public Peace                                                          9/17/2007         2/12/2008
                                                                                                                             3 0
       517    Homicide                                                              12/2/2014                            v -              4/16/2015
       517    Burglary                                                             10/17/2007        12/12/2008 3    - c
                                                                                                                   1
       517    Damage Property                                                       3/24/2006
                                                                                                              . 3:                        3/24/2006
       517    Damage Property                                                       9/17/2007               O
                                                                                                      2/12/2008
                                                                                                          N
       517    Assault                                                               2/13/2006
                                                                                                      S E                                 5/10/2006
       517    Assault                                                              11/28/2006
                                                                                                  C A 9/26/2007
       517    Cocaine - Sell                                                        9/17/2013 ,       4/14/2015
       517    Trespassing                                                           9/17/2007 L
                                                                                                .     2/12/2008
                                                                                            A
                                                                                         ET
       517    Cocaine - Sell                                                         5/6/2015
       517    Aggravated Assault - Weapon                                              ,
                                                                                    2/13/2006
                                                                                     N                                                   10/20/2006
       517    Rape - Strongarm
                                                                                  L A4/3/2014                                                         8/15/2014
       517    Drug Possession
                                                                               N E 3/6/2015
       517    Assault
                                                                           D O      2/13/2006                                             5/10/2006
       517    Domestic Violence
                                                                       V .           3/6/2015
       517    Damage Property
                                                                   D .               1/9/2014                                             4/16/2015
       517    Assault
                                                              R EI                  12/2/2014                                             4/16/2015
       517    Aggravated Assault - Non-family-Strongarm                             3/24/2006                                             3/29/2007
       517    Assault                                     I N                       2/13/2006                                             5/10/2006
       078    Possession Of Weapon                    E R                           1/26/2007         1/26/2007
       078    Aggravated Assault - Weapon         R D                               1/26/2007         8/11/2008
                                                O
       078
                                            V E
              Aggravated Assault - Non-family-Gun                                   1/26/2007         8/11/2008
       078
       078
              Robbery
              Robbery - Street-Weapon C
                                         TI                                         1/26/2007         8/11/2008
                                                                                                      8/11/2008
       078    Marijuana - Possession T
                                       E                                            1/26/2007         8/11/2008
       078    Dangerous Drugs R
                                   O                                               11/27/2006                                             1/31/2007
       078    Traffic Offense E
                                P                                                   8/15/2006                                              6/4/2007
       078                T H
              Traffic Offense                                                       5/21/2007                                            11/14/2007
       078    MarijuanaO
                      T - Sell                                                      2/21/2006                                             9/25/2006
       078    PublicTOrder Crimes                                                   8/18/2003                                             1/12/2004
                EC
             BJ
         SU
                                                                                                                                                           s.)
                                      Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 7 of 36
                                                                                                                                                        as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                      .M
                                                                              &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                  D
       078    Burglary                                                                  3/11/2002                                                  (
                                                                                                                                                3/25/2003
                                                                                                                                                 S
       537    Marijuana - Possession                                                    1/20/2009          4/21/2009
                                                                                                                                            - PB
       537    Marijuana - Sell                                                          10/7/2011          3/14/2012
                                                                                                                                       1 25
       537    Receiving Stolen Vehicle                                                  10/1/2010          3/14/2012
                                                                                                                                   3 0
       537    Possession Of Weapon                                                      8/21/2013            9/9/2014          v -
                                                                                                                           - c
       537    Marijuana - Sell                                                          8/21/2013
                                                                                                                      : 13
       537
       537
              Weapon Offense
              Aggravated Assault - Gun
                                                                                        8/21/2013
                                                                                         2/5/2008                O .3
                                                                                                             9/9/2014
                                                                                                                                               12/17/2008
                                                                                                               N
       537    Aggravated Assault - Weapon                                               11/5/2007
                                                                                                           S E                                 12/17/2008
       537    Possession Of Weapon                                                      11/5/2007
                                                                                                       C A                                     12/17/2008
       537    Marijuana - Sell                                                        10/11/2007 ,
       537    Aggravated Assault - Family-Weapon                                                   L .                                         12/17/2008
                                                                                                 A
       607    Assault
                                                                                             E T           2/21/2001
       607    Traffic Offense                                                              ,
                                                                                        2/24/2009
                                                                                         N                 10/2/2009
       607    Kidnapping
                                                                                     L A5/19/2009            3/1/2010
       607    Possession Forged (identify in comments)
                                                                                  N E 10/15/1998           12/3/1998
       607    Kidnapping
                                                                              D O       5/19/2009            3/1/2010
       607    Aggravated Assault - Weapon
                                                                          V .         10/30/2000           2/21/2001
       607    Aggravated Assault - Weapon
                                                                      D .               5/19/2009            3/1/2010
       607    Assault
                                                                 R EI                   5/19/2009            3/1/2010
       607    Aggravated Assault - Weapon                                               5/19/2009            3/1/2010
       607    Assault                                        I N                        5/19/2009            3/1/2010
       607    Assault                                    E R                            5/19/2009            3/1/2010
       607    Assault                                R D                                5/19/2009            3/1/2010
                                                   O
       607    Battery
                                               V E                                      5/19/2009            3/1/2010
       607    Homicide
                                           T I                                          5/19/2009            3/1/2010
       607
       607
              Assault
              Battery                 T EC                                              5/19/2009
                                                                                        5/19/2009
                                                                                                             3/1/2010
                                                                                                             3/1/2010
       607                        R
              Marijuana - Possession
                                    O                                                   2/24/2009          10/2/2009
                                P
       607    Battery
                            H E                                                         5/19/2009            3/1/2010
       607    Arson       T                                                             5/19/2009                                                3/1/2010
       607    AggravatedO
                      T Assault - Weapon                                                5/19/2009                                                3/1/2010
       607
                  C T of a Court Order
              Violation                                                                 5/19/2009            3/1/2010
                E
             BJ
         SU
                                                                                                                                                       s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 8 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
      607     Violation of a Court Order                                                7/5/2001                                               (
                                                                                                                                           11/29/2001
                                                                                                                                             S
      607     Battery                                                                  5/19/2009         3/1/2010
                                                                                                                                        - PB
      607     Aggravated Assault - Weapon                                               6/4/2009
                                                                                                                                    1 25 11/2/2009
      607     Violation of a Court Order                                               5/19/2009
                                                                                                                                3 0          3/1/2010
      607     Burglary                                                                 5/19/2009                            v -              3/1/2010
                                                                                                                        - c
      607     Aggravated Assault - Weapon                                             12/11/1997
                                                                                                                   : 13                                 6/13/1999
      607     Intimidation                                                             5/19/2009
                                                                                                               . 3                           3/1/2010
      607     Battery                                                                  5/19/2009             O
                                                                                                         3/1/2010
                                                                                                           N
      607     Assault
                                                                                                       S E
      607     Burglary - Forced Entry-Residence                                       12/11/1997     A                                                  6/17/1999
      607     Battery                                                                  3/12/2008 , C                                                    9/22/2008
      607     Assault                                                                  3/12/2008 L
                                                                                                   .                                                    9/22/2008
                                                                                                A
      607     Receiving Stolen Vehicle                                                        T
                                                                                       4/30/1999
                                                                                            E
                                                                                                                                            9/16/1999
      425     Cocaine - Sell                                                              ,
                                                                                        5/9/1995
                                                                                        N              9/14/1995
      425     Rape With Weapon
                                                                                     L A7/6/2009      12/13/2010
      425     Cocaine - Possession
                                                                                  N E 5/9/1995         9/14/1995
      425     Assault
                                                                              D O      5/13/1997       8/21/1998
      425     Assault
                                                                          V .                          5/19/2009
      425     Burglary - Forced Entry-Residence
                                                                      D .               7/6/2009      12/13/2010
      425     Intimidation
                                                                 R EI                   7/6/2009      12/13/2010
      425     Aggravated Assault - Family-Weapon                                        7/6/2009      12/13/2010
      425     Cocaine - Sell                                 I N                                       8/31/2009
      284     Marijuana - Possession                     E R                            9/9/1999         4/4/2000
      284     Failure To Appear                      R D                                9/9/1997       1/14/1999
                                                   O
      284     Assault
                                               V E                                     7/30/2012       8/12/2013
      284     Larceny
                                           T I                                          9/9/1997                                            1/14/1999
      184
      184
              Crimes Against Person
              Heroin - Sell           T EC                                             7/13/2004
                                                                                       7/30/2002
                                                                                                       1/11/2005
                                                                                                       2/28/2005
      184     Aggravated Assault R
                                    O
                                  - Non-family-Weapon                                  7/13/2004       1/11/2005
      184     Crimes Against E
                                P
                              Person                                                   7/13/2004       1/11/2005
      184                   H
                           T Vehicle
              Receiving Stolen                                                         6/19/2002       2/28/2005
      184             T O
              Drug Trafficking                                                         7/30/2002       2/28/2005
      184           T Assault - Weapon
              Aggravated
                 C                                                                                     10/1/2009
               E
            BJ
         SU
                                                                                                                                                        s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 9 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                               D
       184    Immigration (Possess of Fraud. Immigration Docs)                                           10/1/2009                              (
                                                                                                                                              S
       184    Aggravated Assault - Weapon                                                 7/13/2004      1/11/2005
                                                                                                                                         - PB
       730    Fraud                                                                       6/15/1995      2/21/1996
                                                                                                                                    1 25
       730    Fraud                                                                        9/8/2010        9/8/2010
                                                                                                                                3 0
       730    Fraud                                                                       6/15/1995      2/21/1996          v -
       730    Fraud - False Statement                                                     6/15/1995      2/21/1996 3    - c
                                                                                                                      1
       730    Assault                                                                     6/13/1991
                                                                                                                 . 3:
       730    Identity Theft                                                               9/8/2010            O
                                                                                                           9/8/2010
                                                                                                             N
       730    Obstruct Police                                                             6/13/1991
                                                                                                         S E
       730    Resisting Officer                                                           6/13/1991    A
       730    Conspiracy [when no underlying off., i.e. 18 U.S.C. SEC. 371]               6/15/1995 , C 2/21/1996
       962    Cocaine - Possession                                                      11/30/2008 L
                                                                                                     .   6/25/2009
                                                                                                   A
       962    Marijuana - Possession                                                             T
                                                                                          4/30/2007
                                                                                               E
                                                                                                           2/8/2010
       962    Cocaine - Sell                                                                 ,
                                                                                          2/27/2009
                                                                                           N             1/20/2012
       962    Dangerous Drugs
                                                                                       L A4/30/2007      1/21/2009
       962    Crimes Against Person
                                                                                   N E                   9/22/1995
       962    Weapon Offense
                                                                               D O        4/19/1995      9/22/1995
       962    Weapon Offense
                                                                           V .            4/19/1995      9/22/1995
       962    Crimes Against Person
                                                                       D .                               4/13/2004
       962    Cocaine - Sell
                                                                  R EI                    3/29/2010      1/26/2012
       962    Traffic Offense                                                             2/27/2004      4/13/2004
       962    Disorderly Conduct                              I N                                        6/25/2009
       962    Traffic Offense                             E R                             2/27/2004      4/13/2004
       962    Traffic Offense                         R D                                 2/27/2004        5/1/2007
                                                    O
       962    Traffic Offense
                                                V E                                       2/27/2004      4/13/2004
       962    Driving Under Influence Liquor
                                            T I                                                          6/25/2009
       962
                                        E C
              Driving Under Influence Liquor                                              1/24/2009      6/25/2009
       962    Cocaine - Sell
                                   O  T                                                    3/2/2009                                           5/8/2009
       962    Disorderly Conduct R                                                      11/30/2008       6/25/2009
       962    Marijuana - SellE
                                 P                                                         3/2/2009                                           5/8/2009
       962                T
              Traffic OffenseH                                                             3/2/2009                                           5/8/2009
       962            T O
              Traffic Offense                                                             3/29/2010                                         1/26/2012
       962          T - Possession
              Marijuana
                 C                                                                         6/3/2009
                E
             BJ
         SU
                                                                                                                                                     s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 10 of 36
                                                                                                                                                  as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                            D
       962    Cocaine - Sell                                                           3/2/2009                                              (
                                                                                                                                           5/8/2009
                                                                                                                                           S
       019    Kidnap Adult To Sexually Assault                                        5/25/2010       1/24/2014
                                                                                                                                      - PB
       019    Cocaine - Possession                                                    2/14/2002       8/14/2002
                                                                                                                                 1 25
       859    Burglary - Forced Entry-Residence                                       5/27/1993       7/27/1993
                                                                                                                             3 0
       859    Damage Property - Private                                             11/24/1992        7/27/1993          v -
       859    Burglary - Forced Entry-Residence                                                       7/27/1993 3    - c
                                                                                                                   1
       859    Marijuana - Possession                                                   4/8/1993       7/27/1993
                                                                                                              . 3:
       859    Marijuana - Possession                                                                        O
                                                                                                      7/27/1993
                                                                                                          N
       859    Larceny - From Auto                                                                       E
                                                                                                      7/27/1993
                                                                                                      S
       859    Damage Property - Private                                             11/24/1992      A 7/27/1993
       859    Aggravated Assault - Non-family-Weapon                                   3/6/2012 , C 5/16/2013
       859    Vehicle Theft                                                           6/11/1993 L
                                                                                                  .   7/27/1993
                                                                                               A
       859    Damage Property - Private                                                      T
                                                                                    11/24/1992
                                                                                           E
                                                                                                      7/27/1993
       859    Burglary - Forced Entry-Residence                                          ,
                                                                                      2/23/2012
                                                                                       N
       859    Burglary - Forced Entry-Residence
                                                                                   L A2/23/2012
       859    Larceny - From Building
                                                                                N E 3/6/2012          5/16/2013
       859    Burglary - Forced Entry-Residence
                                                                            D O        3/6/2012       5/16/2013
       859    Larceny - From Building
                                                                        V .            4/4/2013       5/16/2013
       427    Trespassing
                                                                    D .             11/17/2008       12/22/2008
       427    Receive Stolen Property
                                                               R EI                   2/12/2008         5/3/2008
       427    Larceny                                                                 3/12/2010                                            3/8/2011
       427    Forgery Of Checks                            I N                         1/5/2011       5/26/2011
       427    Receive Stolen Property                  E R                             1/5/2011       5/26/2011
       427    Forgery Of Checks                    R D                                 1/5/2011       5/26/2011
                                                 O
       427    Forgery Of Checks
                                             V E                                      8/14/2013       9/23/2013
       427
       427
              Receive Stolen Property
              Receive Stolen Property C
                                          TI                                           1/5/2011
                                                                                       1/5/2011
                                                                                                      5/26/2011
                                                                                                      5/26/2011
       427    Forgery Of Checks       T E                                              1/5/2011       5/26/2011
       427    Larceny             R O                                                 8/14/2013       9/23/2013
                                P
       427    Larceny
                            H E                                                       12/1/2009                                            1/5/2011
       427    Larceny     T                                                           7/17/2013       3/20/2014
       427    LarcenyT O                                                              3/12/2010                                            3/8/2011
       427
                 C T Of Checks
              Forgery                                                                 7/17/2013       3/20/2014
                E
             BJ
         SU
                                                                                                                                                         s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 11 of 36
                                                                                                                                                      as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                D
       427    Assault                                                                10/20/2008                                                  (
                                                                                                                                               4/1/2009
                                                                                                                                               S
       427    Larceny                                                                 6/27/2013         9/24/2014
                                                                                                                                          - PB
       427    Receive Stolen Property                                                 2/12/2008           5/3/2008
                                                                                                                                     1 25
       427    Receive Stolen Property                                                11/17/2008
                                                                                                                                 3 0         12/22/2008
       427    Battery                                                                10/20/2008                              v -               4/1/2009
                                                                                                                         - c
       427    Assault                                                                10/20/2008
                                                                                                                    : 13                       4/1/2009
       427    Battery                                                                10/20/2008
                                                                                                                . 3                            4/1/2009
       427    Larceny                                                                 12/1/2009
                                                                                                            N O                                1/5/2011
       427    Receive Stolen Property                                                11/17/2008
                                                                                                        S E                                  12/22/2008
       427    Trespassing                                                            11/17/2008
                                                                                                    C A12/22/2008
       427    Battery                                                                  1/6/2010 ,                                             10/5/2011
       427    Larceny                                                                12/14/2012 L
                                                                                                  .
                                                                                               A
       427    Trespassing                                                                    T
                                                                                     11/12/2010
                                                                                           E
                                                                                                                                              9/22/2011
       427    Larceny                                                                    ,
                                                                                       1/5/2011
                                                                                       N                                                      5/26/2011
       427    Larceny
                                                                                    L A1/5/2011                                               5/26/2011
       427    Assault
                                                                                 N E 4/27/2012                                                8/29/2012
       427    Burglary
                                                                             D O     11/12/2010                                               9/22/2011
       427    Burglary
                                                                         V .         11/12/2010                                               9/22/2011
       427    Trespassing
                                                                     D .             11/12/2010                                               9/22/2011
       427    Larceny
                                                                R EI                  3/12/2010                                                3/8/2011
       427    Assault                                                                 4/27/2012                                               8/29/2012
       427    Battery                                       I N                       4/27/2012                                               8/29/2012
       427    Forgery Of Checks                         E R                          12/14/2012
       427    Battery                               R D                                1/6/2010                                               10/5/2011
                                                  O
       427    Larceny
                                              V E                                      1/5/2011                                               5/26/2011
       427    Receive Stolen Property
                                          T I                                         4/16/2013                                               5/20/2014
       427
       427
              Forgery Of Checks
              Larceny                T EC                                            12/14/2012
                                                                                       5/3/2013
       427    Larceny            R O                                                 12/14/2012
       427    Identity Theft E
                               P                                                      8/14/2013
       427    Larceny     T H                                                          5/3/2013
       427              O
              ReceiveTStolen Property                                                  5/3/2013
       427          T Stolen Property
              Receive
                 C                                                                     5/3/2013
                E
             BJ
         SU
                                                                                                                                                        s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 12 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                               D
       427     Battery                                                                   4/27/2012                                                (
                                                                                                                                               8/29/2012
                                                                                                                                                S
       427     Identity Theft                                                            8/14/2013
                                                                                                                                           - PB9/23/2013
       660     Larceny                                                                   8/17/2010         3/22/2013
                                                                                                                                      1 25
       660     Larceny                                                                   8/17/2010         3/22/2013
                                                                                                                                  3 0
       660     Larceny                                                                   8/17/2010         3/22/2013          v -
       660     Larceny                                                                   8/17/2010         3/22/2013 3    - c
                                                                                                                        1
       446     False Imprisonment                                                      12/24/1990         12/24/1990
                                                                                                                   . 3:
       446     Kidnap Adult                                                            12/24/1990                O
                                                                                                          12/24/1990
                                                                                                               N
       446     Burglary                                                                12/24/1990            E
                                                                                                          12/24/1990
                                                                                                           S
       679     Robbery                                                                   4/13/2009
                                                                                                       C A 5/4/2010
       679     Robbery                                                                   6/10/2010 ,       6/10/2010
       679     Burglary                                                                  6/10/2010 L
                                                                                                     .     6/10/2010
                                                                                                  A
       679     Burglary                                                                         T
                                                                                          9/8/2009
                                                                                              E
                                                                                                           6/10/2010
       630     Assault                                                                      ,
                                                                                         11/1/2010
                                                                                          N                3/23/2011
       630     Sex Assault
                                                                                      L A11/1/2010         3/23/2011
       630     Carrying Prohibited Weapon
                                                                                   N E 7/6/2010                                                1/26/2011
       630     Traffic Offense
                                                                               D O       12/6/2006                                              5/8/2007
       630     Burglary
                                                                           V .           11/1/2010         3/23/2011
       630     Intimidation
                                                                       D .               11/1/2010         3/23/2011
       630     Illegal Re-Entry (INA SEC.101(a)(43)(O), 8USC1326
                                                                   R EI only)             5/7/2016           3/1/2017
       715     Cocaine - Possession                                                    11/13/2015         11/15/2016
       715     Heroin - Possession                             I N                     11/13/2015         11/15/2016
       715     Driving Under Influence Liquor              E R                           1/20/2015         5/18/2015
       715     Heroin - Possession                     R D                               7/13/2015           8/3/2016
                                                     O
       715     Damage Property
                                                 V E                                      5/7/2009        10/13/2009
       715     Driving Under Influence Liquor
                                             T I                                         6/26/2014         1/23/2015
       715
       715
               Carrying Prohibited Weapon
               Rape - Remarks           T EC                                             4/27/2015
                                                                                       12/29/2010
                                                                                                           2/23/2016
                                                                                                                                                          2/18/2011
       715     Aggravated Assault R
                                      O
                                    - Non-family-Weapon                                   8/2/2010                                                       10/26/2010
                                  P
       715
                              H E
               Possession Of Weapon                                                      4/27/2015         2/23/2016
       715                  T
               Drug Possession                                                           7/13/2015           8/3/2016
       715               O
               CarryingTProhibited Weapon                                                4/27/2015         2/23/2016
       749
                  C  T Under Influence Liquor
               Driving                                                                    7/8/2008        10/20/2009
                E
             BJ
          SU
                                                                                                                                                        s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 13 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                 D
       749    Traffic Offense                                                            3/26/1990       6/22/1990                              (
                                                                                                                                              S
       749    Traffic Offense                                                            8/17/1983         1/6/1984
                                                                                                                                         - PB
       749    Traffic Offense                                                            8/17/1983         1/6/1984
                                                                                                                                    1 25
       749    Larceny                                                                  12/12/2008       12/11/2009
                                                                                                                                3 0
       749    Cocaine - Possession                                                        2/4/1998       12/4/1998          v -
       749    Traffic Offense                                                            3/26/1990       6/22/1990 3    - c
                                                                                                                      1
       749    Cocaine - Possession                                                        2/4/1998       12/4/1998
                                                                                                                 . 3:
       749    Traffic Offense                                                            6/12/1989             O
                                                                                                         6/26/1990
                                                                                                             N
       749    Making False Report                                                        2/13/1991         E
                                                                                                        10/16/1991
                                                                                                         S
       749    Traffic Offense                                                             2/8/1995     A 3/29/1995
       749    Traffic Offense                                                            2/10/1993 , C 3/24/1995
       749    Traffic Offense                                                            2/10/1993 L
                                                                                                     .   3/24/1995
                                                                                                  A
       749    Larceny                                                                           T
                                                                                         4/21/1992
                                                                                              E
                                                                                                         3/30/1994
       749    Traffic Offense                                                               ,
                                                                                       12/14/1988
                                                                                          N              6/26/1990
       749    Larceny
                                                                                      L A4/21/1992       3/30/1994
       749    Traffic Offense
                                                                                   N E 2/13/1991        10/16/1991
       749    Making False Report
                                                                               D O       2/13/1991      10/16/1991
       749    Traffic Offense
                                                                           V .           6/12/1989       6/26/1990
       749    Traffic Offense
                                                                       D .               2/13/1991      10/16/1991
       749    Traffic Offense
                                                                  R EI                    2/8/1995       3/29/1995
       749    Traffic Offense                                                          10/26/2007          1/8/2008
       749    Forgery                                         I N                      12/30/1996       12/30/1996
       749    Larceny                                     E R                            1/12/1998       3/20/1998
       749    Traffic Offense                         R D                              11/13/1997        3/10/1998
                                                    O
       749    Traffic Offense
                                                V E                                    11/13/1997        3/10/1998
       749    Forgery
                                            T I                                        12/30/1996       12/30/1996
       749    Larceny
                                        E C                                              1/12/1998       3/20/1998
       749    Traffic Offense
                                    O T                                                12/30/1996       12/30/1996
       749    Traffic Offense
                                P R                                                    12/30/1996       12/30/1996
       749    Forgery
                            H E                                                        12/30/1996       12/30/1996
       749                T
              Traffic Offense                                                          12/14/1988        6/26/1990
       749            T O
              Traffic Offense                                                             2/3/1997       12/9/1997
       749
                 C  T
              Larceny                                                                    6/29/1998       7/29/1998
                E
             BJ
         SU
                                                                                                                                                          s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 14 of 36
                                                                                                                                                       as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                      .M
                                                                              &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                 D
       749    Driving Under Influence Liquor                                              7/8/2008        10/20/2009                              (
                                                                                                                                                S
       749    Traffic Offense                                                            7/16/2002         8/13/2002
                                                                                                                                           - PB
       749    Traffic Offense                                                             2/3/1997         12/9/1997
                                                                                                                                      1 25
       749    Traffic Offense                                                            7/16/2002         8/13/2002
                                                                                                                                  3 0
       749    Driving Under Influence Liquor                                             11/9/2004         12/1/2004          v -
       749    Driving Under Influence Liquor                                             11/9/2004         12/1/2004 3    - c
                                                                                                                        1
       749    Traffic Offense                                                          10/26/2007            1/8/2008
                                                                                                                   . 3:
       749    Larceny                                                                    6/29/1998               O
                                                                                                           7/29/1998
                                                                                                               N
       749    Larceny                                                                     5/3/2007
                                                                                                           S E                                  3/6/2008
       749    Traffic Offense                                                            7/16/2002
                                                                                                       C A 8/13/2002
       749    Immigration (Possess of Fraud. Immigration Docs)                           2/21/2011 ,
       749    Burglary                                                                   5/31/1995 L
                                                                                                     .                                          8/1/1995
                                                                                                  A
       749    Burglary                                                                          T
                                                                                         5/31/1995
                                                                                              E
                                                                                                                                                8/1/1995
       749    Larceny                                                                       ,
                                                                                          4/7/1993
                                                                                          N                                                    11/5/1993
       749    Simple Assault
                                                                                      L A5/31/1995                                              8/1/1995
       749    Driving Under Influence Liquor
                                                                                   N E 7/23/1990                                               1/24/1991
       749    Driving Under Influence Liquor
                                                                               D O       7/23/1990                                             1/24/1991
       749    Identity Theft
                                                                           V .         12/12/2011          8/28/2012
       749    Simple Assault
                                                                       D .               5/31/1995                                              8/1/1995
       749    Forgery
                                                                  R EI                    3/7/2007                                             1/24/2008
       749    Burglary                                                                   5/31/1995                                              8/1/1995
       749    Traffic Offense                                 I N                        9/17/1997                                              4/7/1998
       749    Traffic Offense                             E R                            11/9/2004                                             12/1/2004
       749    Traffic Offense                         R D                                11/9/2004                                             12/1/2004
                                                    O
       749    Resisting Officer
                                                V E                                      11/9/2004                                             12/1/2004
       749    Traffic Offense
                                            T I                                          5/24/2001                                            10/11/2001
       749    Traffic Offense
                                        E C                                              5/24/2001                                            10/11/2001
       749    Fraud By Wire
                                    O T                                                12/12/2011          8/28/2012
       749    Fraud By Wire
                                P R                                                    12/12/2011          8/28/2012
       749    Traffic Offense E                                                          9/17/1997                                              4/7/1998
       749    Larceny     T  H                                                            4/7/1993                                             11/5/1993
       749    Resisting O
                      T Officer                                                          11/9/2004                                             12/1/2004
       749
                 C  T Of Checks
              Forgery                                                                     5/3/2007                                              3/6/2008
                E
             BJ
         SU
                                                                                                                                                     s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 15 of 36
                                                                                                                                                  as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       749     Forgery Of Checks                                                       5/3/2007                                              (
                                                                                                                                           3/6/2008
                                                                                                                                           S
       749     Larceny                                                                 5/3/2007
                                                                                                                                       - PB3/6/2008
       749     Larceny                                                                 5/3/2007
                                                                                                                                   1 25 3/6/2008
       749     Public Order Crimes                                                   1/25/1991
                                                                                                                               3 0                    8/26/1991
       749     Larceny                                                                 5/3/2007                            v -             3/6/2008
                                                                                                                       - c
       749     Traffic Offense                                                       9/22/2009
                                                                                                                  : 13                    2/10/2010
       749     Traffic Offense                                                       9/22/2009
                                                                                                              . 3                         2/10/2010
       749     Forgery Of Checks                                                       5/3/2007
                                                                                                          N O                              3/6/2008
       749     Larceny                                                                 7/7/2007
                                                                                                      S E                                 1/24/2008
       749     Immigration (Possess of Fraud. Immigration Docs)                      2/21/2011      A
       749     Assault                                                               7/28/1995 , C                                                    2/28/1996
       749     Larceny                                                                 7/7/2007 L
                                                                                                  .                                       1/24/2008
                                                                                              A
                                                                                           ET
       749     Burglary                                                              1/25/1991                                                        8/26/1991
       749     Assault                                                                   ,
                                                                                     7/28/1995
                                                                                       N                                                              2/28/1996
       749     Larceny
                                                                                   L A 9/8/2010
       749     Forgery
                                                                                N E 3/7/2007                                              1/24/2008
       749     Public Order Crimes
                                                                            D O      1/25/1991                                                        8/26/1991
       749     Burglary
                                                                        V .          1/25/1991                                                        8/26/1991
       749     Larceny
                                                                    D .                9/8/2010
       749     Assault
                                                               R EI                  7/28/1995                                                        2/28/1996
       489     Assault                                                               3/28/2013        10/1/2013
       489     Aggravated Assault - Weapon                 I N                       3/28/2013        10/1/2013
       489     Intimidation                            E R                           3/28/2013        10/1/2013
       489     Intimidation                        R D                              12/11/2012
       489     Aggravated Assault - Weapon E
                                                 O                                  12/11/2012
                                               V
       355
       355
               Hallucinogen - Sell
               Hallucinogen - Possession C
                                            TI                                         7/2/1995
                                                                                     5/28/1998
                                                                                                     10/17/1995
                                                                                                      11/5/1998
       355     Hallucinogen - Sell      T E                                          6/11/2010          2/8/2011
       355     Public Peace         R O                                                8/1/2009       8/12/2009
                                  P
       355
                              H E
               Possession Of Weapon                                                  6/11/2010          2/8/2011
       355                  T
               Cocaine - Sell                                                        11/5/1998
       355     PossessionO
                       T Of Weapon                                                     3/4/2011
       110     Weapon
                  C  T Offense                                                      11/18/2010        6/13/2011
                E
             BJ
          SU
                                                                                                                                                      s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 16 of 36
                                                                                                                                                   as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                               D
       110    Aggravated Assault - Gun                                               11/18/2010        6/13/2011                              (
                                                                                                                                            S
       110    Possession Of Weapon                                                   11/18/2010        6/13/2011
                                                                                                                                       - PB
       617    Probation Violation                                                      7/25/2006       9/19/2006
                                                                                                                                  1 25
       617    Probation Violation                                                      1/19/2010       2/17/2010
                                                                                                                              3 0
       617    Larceny                                                                11/11/1994        6/28/1995          v -
       617    Larceny                                                                11/14/1994        6/28/1995 3    - c
                                                                                                                    1
       617    Burglary                                                                 7/25/2006       9/19/2006
                                                                                                               . 3:
       617    Assault                                                                  2/28/1999             O
                                                                                                       8/11/1999
                                                                                                           N
       617    Fraud - Insufficient Funds Check                                         1/19/2010         E
                                                                                                       2/17/2010
                                                                                                       S
       617    Probation Violation                                                       6/5/2009     A 9/28/2009
       617    Probation Violation                                                       6/5/2009 , C 9/28/2009
       617    Driving Under Influence Liquor                                            5/9/2005 L
                                                                                                   .   7/14/2009
                                                                                               A
                                                                                            ET
       617    Larceny                                                                  7/25/2006                                                      9/19/2006
       617    Larceny                                                                     ,
                                                                                        6/5/2009
                                                                                        N              9/28/2009
       617    Resisting Officer
                                                                                    L A10/7/2004
       617    Larceny
                                                                                 N E 2/22/2011        11/17/2011
       617    Fraud - Insufficient Funds Check
                                                                             D O       9/19/2006                                                          7/8/2009
       617    Assault
                                                                         V .            7/6/2002
       617    Larceny
                                                                     D .               10/6/2005
       617    Driving Under Influence Liquor
                                                                R EI                    7/8/2002
       617    Property Crimes                                                          9/26/2001
       617    Assault                                       I N                         7/7/1991
       617    Resisting Officer                         E R                            7/25/2006                                                      9/19/2006
       617    Failure To Appear                     R D                                9/19/2006                                                       7/8/2009
                                                  O
       617    Probation Violation
                                              V E                                      7/25/2006
       299    Conditional Release Violation I                                          4/15/2011       4/20/2011
                                            T
       299
       299
              Assault
              Robbery                  T EC                                             7/2/2001
                                                                                       6/16/2002       1/26/2003
       299    Robbery              R O                                                  7/2/2001
       299    Drug TraffickingE
                                 P                                                      3/7/2011       7/27/2011
       299                  H
                          T (prosecution, confinement, etc.)
              Flight To Avoid                                                        12/13/2005
       299              O
              WeaponTOffense                                                           6/16/2002
       299    Weapon
                 C  T Offense                                                          6/16/2002
                E
             BJ
         SU
                                                                                                                                                        s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 17 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                 D
       299    Weapon Offense                                                            6/16/2002                                               (
                                                                                                                                              S
       299    Possession Of Weapon                                                      6/16/2002
                                                                                                                                         - PB
       579    Heroin - Possession                                                       1/16/2002         6/6/2002
                                                                                                                                    1 25
       579    Heroin - Possession                                                        1/2/1986        2/19/1986
                                                                                                                                3 0
       579    Heroin - Possession                                                        1/2/1986        2/19/1986          v -
                                                                                                                        - c
       579    Traffic Offense                                                           5/24/2014
                                                                                                                   : 13
       579
       579
              Heroin - Possession
              Heroin - Sell
                                                                                         1/2/1986
                                                                                        4/29/2004             O .3
                                                                                                         2/19/1986
                                                                                                         8/25/2004
                                                                                                            N
       579    Heroin - Possession                                                       1/16/2002         E
                                                                                                          6/6/2002
                                                                                                        S8/25/2004
       579    Heroin - Sell                                                             4/29/2004     A
       579    Heroin - Sell                                                             8/13/2003 , C 8/25/2004
       579    Heroin - Sell                                                             4/29/2004 L
                                                                                                    .    8/25/2004
                                                                                                 A
       579    Heroin - Sell                                                                    T
                                                                                        8/13/2003
                                                                                             E
                                                                                                         8/25/2004
       579    Heroin - Sell                                                                ,
                                                                                      10/13/2009
                                                                                         N                7/7/2010
       579    Heroin - Possession
                                                                                     L A1/16/2002         6/6/2002
       579    Possession Of Weapon
                                                                                  N E 2/18/1997          2/20/1998
       579    Resisting Officer
                                                                              D O       7/27/1995        8/31/1995
       579    Assault
                                                                          V .           8/30/1992        11/4/1992
       579    Assault
                                                                      D .               8/30/1992        11/4/1992
       579    Assault
                                                                 R EI                   8/30/1992        11/4/1992
       579    Possession Of Weapon                                                      10/9/1993      12/21/1993
       579    Possession Of Weapon                           I N                        10/9/1993      12/21/1993
       579    Possession Of Weapon                       E R                            10/9/1993      12/21/1993
       579    Heroin - Sell                          R D                                8/13/2003        8/25/2004
                                                   O
       579    Resisting Officer
                                               V E                                      7/27/1995        8/31/1995
       579    Disorderly Conduct
                                           T I                                           2/1/1997        6/11/1997
       579    Disorderly Conduct
                                       E C                                               2/1/1997        6/11/1997
       579    Disorderly Conduct
                                   O T                                                   2/1/1997        6/11/1997
       579    Disorderly Conduct R                                                      5/21/1997        2/20/1998
                                P
       579
                            H E
              Disorderly Conduct                                                        5/21/1997        2/20/1998
       579                T
              Disorderly Conduct                                                        5/21/1997        2/20/1998
       579              O
              Heroin -TSell                                                           10/13/2009          7/7/2010
       579
                 C  T Of Weapon
              Possession                                                                2/18/1997        2/20/1998
                E
             BJ
         SU
                                                                                                                                                          s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 18 of 36
                                                                                                                                                       as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       579     Traffic Offense                                                            7/6/1998      7/28/1999                              (
                                                                                                                                             S
       579     Possession Of Weapon                                                     2/18/1997       2/20/1998
                                                                                                                                        - PB
       579     Probation Violation                                                     11/20/2003       4/15/2004
                                                                                                                                   1 25
       579     Traffic Offense                                                            7/6/1998      7/28/1999
                                                                                                                               3 0
       579     Assault                                                                   7/6/1998       3/29/2000          v -
       579     Assault                                                                   7/6/1998       3/29/2000 3    - c
                                                                                                                     1
       579     Assault                                                                   7/6/1998       3/29/2000
                                                                                                                . 3:
       579     Failure To Appear                                                        9/29/1998             O
                                                                                                        3/29/2000
                                                                                                            N
       579     Traffic Offense                                                            7/6/1998        E
                                                                                                        7/28/1999
                                                                                                        S
       579     Failure To Appear                                                        9/29/1998     A 3/29/2000
       579     Probation Violation                                                     11/20/2003 , C 4/15/2004
       579     Failure To Appear                                                        9/29/1999 L
                                                                                                    .   3/29/2000
                                                                                                  A
       579     Failure To Appear                                                                T
                                                                                        9/29/1999
                                                                                              E
                                                                                                        3/29/2000
       579     Failure To Appear                                                            ,
                                                                                        9/29/1998
                                                                                          N             3/29/2000
       579     Heroin - Sell
                                                                                      L A
                                                                                       10/13/2009         7/7/2010
       579     Failure To Appear
                                                                                   N E 9/29/1999        3/29/2000
       579     Resisting Officer
                                                                               D O      7/27/1995       8/31/1995
       579     Probation Violation
                                                                           V .         11/20/2003       4/15/2004
       579     Failure To Appear
                                                                       D .                2/6/2009        7/7/2010
       579     Probation Violation
                                                                  R EI                 11/20/2003       4/15/2004
       579     Failure To Appear                                                          2/6/2009        7/7/2010
       579     Failure To Appear                              I N                         2/6/2009        7/7/2010
       579     Traffic Offense                            E R                           5/24/2014       6/10/2014
       579     Traffic Offense                        R D                               5/24/2014       6/10/2014
                                                    O
       579     Resisting Officer
                                                V E                                     5/24/2014                                          6/10/2014
       579     Resisting Officer
                                            T I                                         5/24/2014                                          6/10/2014
       579
       579
               Licensing Violation
               Resisting Officer       T EC                                               4/6/2017
                                                                                        5/24/2014
       579     Traffic Offense     R O                                                  8/16/2016
       579     Traffic Offense E
                                 P                                                      4/10/2017
       579                 T H
               Traffic Offense                                                            4/6/2017
       579             T O
               Traffic Offense                                                            7/5/2017
       579           T Violation
               Licensing
                  C                                                                       7/5/2017
                E
             BJ
          SU
                                                                                                                                                       s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 19 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       579    Traffic Offense                                                           5/24/2014                                               (
                                                                                                                                              S
       654    Drug Trafficking                                                          9/27/2009        10/29/2014
                                                                                                                                         - PB
       654    Burglary Tools - Possession                                               9/27/2007
                                                                                                                                     1 25 10/9/2007
       732    Marijuana - Sell                                                        12/13/2011            9/4/2013
                                                                                                                                 3 0
       732    Marijuana - Sell                                                        12/13/2011            9/4/2013         v -
       732    Marijuana - Possession                                                  12/13/2011         10/18/2013 3    - c
                                                                                                                       1
       732    Marijuana - Possession                                                  12/13/2011         10/18/2013
                                                                                                                  . 3:
       732    Marijuana - Sell                                                           5/3/2006
                                                                                                              N O                           3/19/2008
       732    Marijuana - Sell                                                           5/3/2006
                                                                                                          S E                               3/19/2008
       732    Drug Possession                                                            5/2/2006
                                                                                                      C A                                   3/21/2007
       732    Drug Possession                                                            5/2/2006 ,                                         3/21/2007
       732    Drug Trafficking                                                           5/3/2006 L
                                                                                                    .                                       3/19/2008
                                                                                                 A
       732    Drug Trafficking                                                                 T
                                                                                         5/3/2006
                                                                                             E
                                                                                                                                            3/19/2008
       416    Burglary                                                                     ,
                                                                                        4/30/2010
                                                                                         N                1/25/2011
       416    Larceny - From Auto
                                                                                     L A4/30/2010         1/25/2011
       131    Hallucinogen - Sell
                                                                                  N E 10/13/2011                                                        7/30/2012
       131    Marijuana - Possession
                                                                               D O 10/13/2011                                                           7/30/2012
       131    Hallucinogen - Sell
                                                                           V .        10/13/2011          7/30/2012
       131    Public Peace
                                                                       D .            12/27/2000          1/16/2002
       131    Assault
                                                                  R EI                  8/12/2006        10/25/2006
       131    Public Order Crimes                                                       8/12/2006        10/25/2006
       867    Probation Violation                             I N                       7/21/2000         9/28/2000
       867    Larceny                                     E R                           7/21/2000         9/28/2000
       867    Public Peace                            R D                               8/21/2002         2/20/2003
                                                    O
       867    Larceny
                                                V E                                     6/19/1993         4/26/1994
       867    Public Peace
                                            T I                                          1/7/1999         3/24/1999
       867    Assault
                                        E C                                             3/29/2014           6/4/2014
       867    Public Peace
                                    O T                                               12/26/2007            3/3/2008
       867
                                P R
              Harassing Communication                                                    2/4/2011           8/4/2011
       867    Larceny
                            H E                                                       10/14/2014          4/20/2015
       867                T
              Probation Violation                                                       12/1/2009           5/5/2010
       867    LarcenyT O                                                                12/1/2009         1/21/2011
       867    PublicTPeace                                                              3/18/2009         5/15/2009
                EC
             BJ
         SU
                                                                                                                                                       s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 20 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                D
       867     Forgery Of Checks                                                         12/1/2009      1/21/2011                              (
                                                                                                                                             S
       557     Arson                                                                      5/8/2009        6/8/2010
                                                                                                                                        - PB
       557     Public Peace                                                            11/10/2008       3/19/2009
                                                                                                                                   1 25
       557     Public Peace                                                              8/30/2008      3/19/2009
                                                                                                                               3 0
       557     Failure To Appear                                                          5/8/2009        6/8/2010         v -
       557     Carrying Concealed Weapon                                               12/16/2011         5/9/2012 3   - c
                                                                                                                     1
       557     Possession Of Weapon                                                    12/16/2011         5/9/2012
                                                                                                                . 3:
       557     Public Peace                                                              8/30/2008            O
                                                                                                        3/19/2009
                                                                                                            N
       913     Carrying Prohibited Weapon                                              12/21/2011         E
                                                                                                        6/29/2012
                                                                                                        S
       913     Aggravated Assault - Weapon                                             12/21/2011     A 8/29/2012
       913     Aggravated Assault - Gun                                                12/21/2011 , C 6/29/2012
       913     Carrying Prohibited Weapon                                              12/21/2011 L
                                                                                                    .   8/29/2012
                                                                                                  A
       667     Voluntary - Manslaughter                                                         T
                                                                                          4/9/1998
                                                                                              E
                                                                                                       12/20/2001
       197     Marijuana - Possession                                                       ,
                                                                                       12/21/2006
                                                                                          N             4/22/2008
       197     Marijuana - Sell
                                                                                      L A2/10/2011     12/20/2011
       197     Resisting Officer
                                                                                   N E 11/25/2012                                                      2/25/2013
       197     Marijuana - Possession
                                                                               D O       4/21/2013      5/22/2013
       197     Marijuana - Sell
                                                                           V .           4/15/2013                                                     5/22/2013
       197     Marijuana (describe offense)
                                                                       D .               4/21/2013                                                     5/22/2013
       552     Disorderly Conduct
                                                                  R EI                 11/30/2007         4/3/2008
       552     Probation Violation                                                       11/1/2010
       552     Licensing Violation                            I N                        6/25/2006     11/13/2006
       552     Disorderly Conduct                         E R                          11/30/2007         4/3/2008
       552     Marijuana - Possession                 R D                                4/10/2008                                                         5/4/2009
                                                    O
       552     Assault
                                                V E                                      8/15/2012
       552     Probation Violation
                                            T I                                        11/30/2007         4/3/2008
       552
       552
               Cruelty Toward Child
                                       T
               Violation of a Court Order
                                         EC                                              8/15/2012
                                                                                         12/9/2010     11/17/2011
       552
                                     O
               Violation of a CourtROrder                                                11/1/2010     11/17/2011
                                 P
       552
                             H E
               Failure To Appear                                                         4/10/2008        5/4/2009
       552     Burglary T                                                                12/9/2010                                                   11/17/2011
       552     Marijuana O
                       T - Sell                                                          4/10/2008        5/4/2009
       552           T Crimes
               Property                                                                  12/9/2010                                                   11/17/2011
                 JEC
             U B
         S
                                                                                                                                                       s .)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 21 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       552    Probation Violation                                                       12/9/2010                                               (
                                                                                                                                              S
       552    Property Crimes                                                           11/1/2010
                                                                                                                                         - PB           11/17/2011
       552    Trespassing                                                               8/15/2012
                                                                                                                                    1 25
       552    Disorderly Conduct                                                        11/1/2010
                                                                                                                                3 0                     11/17/2011
       552    Failure To Appear                                                         10/1/2006                           v -                           6/5/2007
                                                                                                                        - c
       552    Property Crimes                                                           12/9/2010
                                                                                                                   : 13                                 11/17/2011
       552
       552
              Marijuana - Possession
              Public Peace
                                                                                        11/4/2005
                                                                                        8/11/2006             O .3
                                                                                                        1/18/2006
                                                                                                                                                         10/4/2006
                                                                                                            N
       552    Resisting Officer                                                         12/9/2010
                                                                                                        S E                                             11/17/2011
       552    Violation of a Court Order                                                12/9/2010     A                                                 11/17/2011
       552    Property Crimes                                                           8/15/2012 , C
       552    Trespassing                                                               11/6/2008 L
                                                                                                    .                                                   12/11/2008
                                                                                                 A
       485    Marijuana - Possession                                                           T
                                                                                        2/19/2001
                                                                                             E
                                                                                                        3/26/2001
       485    Drug Possession                                                              ,
                                                                                         1/3/2013
                                                                                         N              9/16/2013
       221    Disorderly Conduct
                                                                                     L A4/25/2011      10/17/2011
       221    Resisting Officer
                                                                                  N E 10/11/2010          2/1/2011
       221    Shoplifting
                                                                              D O     10/11/2010          2/1/2011
       221    Resisting Officer
                                                                          V .           7/15/2011       10/6/2011
       221    Shoplifting
                                                                      D .               7/15/2011       10/6/2011
       221    Disorderly Conduct
                                                                 R EI                   8/27/2011      11/30/2011
       221    Shoplifting                                                               9/14/2012       3/27/2013
       221    Disorderly Conduct                             I N                         7/6/2013       1/29/2014
       221    Trespassing                                E R                            10/4/2014       12/2/2014
       221    Drug Trafficking                       R D                              11/13/2014       12/15/2015
                                                   O
       221    Resisting Officer
                                               V E                                      9/28/2012       3/27/2013
       418    Rape - Strongarm
                                           T I                                        12/28/2010                                            4/26/2011
       418
       418
              Failure To Appear
              Assault                 T EC                                              1/16/2013
                                                                                      12/28/2010
                                                                                                        6/19/2013
                                                                                                                                            4/26/2011
       418    Rape - Strongarm R
                                    O                                                   4/11/2011                                           9/10/2012
       493
                                P
              Narcotic Equip -EPossession                                               6/15/2007         3/6/2008
       493    Marijuana - T H
                          Possession                                                     5/6/2004       8/13/2004
       493              O
              NarcoticTEquip - Possession                                             10/25/2006          3/2/2007
       493
                 C  T - Possession
              Marijuana                                                               10/23/2008        5/26/2009
                E
             BJ
         SU
                                                                                                                                                        s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 22 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                      .M
                                                                              &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                 D
       493     Cocaine - Possession                                                    11/15/2011        8/28/2012                              (
                                                                                                                                              S
       493     Resisting Officer                                                         2/16/2009       5/26/2009
                                                                                                                                         - PB
       493     Marijuana - Possession                                                    8/31/2008       5/26/2009
                                                                                                                                    1 25
       175     Carrying Prohibited Weapon                                                7/13/2001       12/3/2001
                                                                                                                                3 0
       175     Marijuana - Sell                                                        12/18/2002       12/24/2002          v -
       175     Marijuana - Possession                                                    5/20/2003       9/10/2003 3    - c
                                                                                                                      1
       175     Marijuana - Sell                                                           4/9/2003       9/10/2003
                                                                                                                 . 3:
       175     Marijuana - Sell                                                          3/29/2006             O
                                                                                                           3/7/2008
                                                                                                             N
       175     Disorderly Conduct                                                      10/18/1999          E
                                                                                                        11/30/2000
                                                                                                         S
       175     Resisting Officer                                                         2/10/2004     A
       175     Cruelty Toward Child                                                      4/18/2001 , C     1/7/2002
       175     Possession Of Weapon                                                       8/9/2002 L
                                                                                                     .  12/24/2002
                                                                                                  A
       175     Drug Possession                                                                  T
                                                                                         3/29/2006
                                                                                              E
                                                                                                           3/7/2008
       175     Forgery                                                                      ,
                                                                                         3/29/2006
                                                                                          N                3/7/2008
       175     Resisting Officer
                                                                                      L A3/29/2006         3/7/2008
       175     Marijuana - Possession
                                                                                   N E 8/20/2002        12/24/2002
       923     Marijuana - Sell
                                                                               D O       1/19/2012      10/30/2012
       923     Marijuana - Sell
                                                                           V .           1/19/2012      10/30/2012
       923     Cocaine - Possession
                                                                       D .             11/30/2012       11/30/2012
       923     Cocaine - Possession
                                                                  R EI                 11/30/2012       11/30/2012
       923     Shoplifting                                                               7/12/2011       7/12/2011
       923     Shoplifting                                    I N                        7/12/2011       7/12/2011
       923     Drug Possession                            E R                            1/20/2012
       923     Drug Possession                        R D                                1/20/2012
                                                    O
       406     Possession Of Weapon
                                                V E                                       3/9/2011       2/26/2013
       406     Cocaine - Sell
                                            T I                                           3/9/2011                                                      2/26/2013
       406     Cocaine - Possession
                                        E C                                               3/9/2011       2/26/2013
       031     Drug Trafficking
                                    O T                                                  9/27/2012         8/7/2015
       031     Public Order CrimesR                                                      9/27/2012
       939     Drug TraffickingE
                                 P                                                       2/16/2016       2/16/2016
       407     Marijuana - T H
                           Possession                                                    4/30/2012                                                    10/23/2013
       407     Failure ToO
                       T Appear                                                          3/21/2013                                                    10/23/2013
       407
                  C  T - Sell
               Marijuana                                                                 4/30/2012      10/23/2013
                E
             BJ
          SU
                                                                                                                                                       s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 23 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       198     Domestic Violence                                                       5/6/2006         5/16/2006                              (
                                                                                                                                             S
       198     Domestic Violence                                                       5/6/2006         5/16/2006
                                                                                                                                        - PB
       198     Disorderly Conduct                                                      3/9/2009           3/9/2009
                                                                                                                                   1 25
       198     Disorderly Conduct                                                     5/13/2009         5/13/2009
                                                                                                                               3 0
       198     Domestic Violence                                                       3/9/2009           3/9/2009         v -
       198     Disorderly Conduct                                                      3/9/2009         5/13/2009 3    - c
                                                                                                                     1
       198     Larceny                                                                6/20/2012         10/2/2013
                                                                                                                . 3:
       198     Drug Trafficking                                                       6/20/2012
                                                                                                            N O
       198     Firing Weapon                                                           8/9/2013           E
                                                                                                       12/10/2013
                                                                                                        S
       861     Larceny                                                                 8/1/1994
                                                                                                    C A                                     5/23/1995
       861     Drug Possession                                                        1/17/1997 ,       9/22/1997
       861     Drug Trafficking                                                       1/17/1997 L
                                                                                                  .     9/22/1997
                                                                                               A
       861     Drug Trafficking                                                              T
                                                                                      1/31/2012
                                                                                           E
                                                                                                       12/14/2012
       861     Drug Possession                                                           ,
                                                                                      2/22/1994
                                                                                       N                5/21/1994
       861     Driving Under Influence Liquor
                                                                                   L A10/1/2012         3/27/2013
       861     Drug Possession
                                                                                N E 8/16/2000           9/14/2000
       861     Drug Possession
                                                                            D O       7/18/2001         8/17/2001
       861     Possession Of Weapon
                                                                        V .            9/4/2001                                              2/1/2002
       861     Drug Possession
                                                                    D .             10/15/1996         12/12/1996
       861     Aggravated Assault - Non-family-Weapon
                                                               R EI                    6/2/2005                                             4/10/2007
       861     Aggravated Assault - Non-family-Strongarm                               6/2/2005                                             4/10/2007
       861     Drug Trafficking                            I N                        8/16/2000                                             9/14/2000
       861     Drug Possession                         E R                            5/31/2005                                            10/25/2007
       861     Drug Possession                     R D                                1/31/2012                                            12/14/2012
       861     Driving Under Influence Liquor E
                                                 O                                    5/28/2013
       861     Firing Weapon                 I V                                      4/20/2016
       861     Drug Possession           C T                                          4/10/2003                                             2/15/2008
       861     Possession Of Weapon T
                                       E                                              3/21/2002                                              3/4/2003
       256
                                    O
               Statutory Rape - NoRForce                                               4/5/2012         6/27/2013
                                 P
       256
                             H E Child-Fondling
               Sex Offense Against                                                     4/5/2012         6/27/2013
       936     Public PeaceT                                                          3/19/2008           6/5/2009
       936             T
               KidnappingO                                                            9/10/2011         6/20/2013
       936
                  C  T - Possession
               Marijuana                                                              9/29/2009        10/19/2009
                E
             BJ
          SU
                                                                                                                                                       s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 24 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       936    Resisting Officer                                                        8/27/2008       9/29/2008                               (
                                                                                                                                             S
       936    Assault                                                                  8/27/2008       9/29/2008
                                                                                                                                        - PB
       936    Assault                                                                  9/10/2011       6/20/2013
                                                                                                                                   1 25
       936    Traffic Offense                                                           2/5/2019         2/5/2019
                                                                                                                               3 0
       936    Assault                                                                  1/27/2016                           v -                          4/20/2016
                                                                                                                       - c
       936    Public Peace                                                             1/27/2016
                                                                                                                  : 13                                  4/20/2016
       936
       084
              Possession Of Weapon
              Fraud
                                                                                        4/9/2010
                                                                                       3/20/2012             O .3
                                                                                                       6/20/2013
                                                                                                         9/5/2013
                                                                                                           N
       084    Drug Trafficking                                                         3/20/2012        E9/5/2013
                                                                                                       S 9/5/2013
       084    Drug Trafficking                                                         3/20/2012     A
       084    Drug Trafficking                                                         3/20/2012 , C     9/5/2013
       084    Drugs - Health or Safety                                                11/17/2010 L
                                                                                                   .                                         6/5/2011
                                                                                                A
       084    Drug Trafficking                                                                T
                                                                                       3/20/2013
                                                                                            E
                                                                                                         9/5/2013
       084    Drug Trafficking                                                            ,
                                                                                       3/20/2012
                                                                                        N                9/5/2013
       084    Larceny - From Building
                                                                                     L A1/5/2010                                           6/18/2010
       084    Weapon Offense
                                                                                  N E 3/20/2012          9/5/2013
       084    Weapon Offense
                                                                              D O      3/20/2012         9/5/2013
       084    Aggravated Assault - Non-family-Gun
                                                                          V .           1/5/2010                                           6/18/2010
       084    Fraud By Wire
                                                                      D .              3/20/2012         9/5/2013
       084    Weapon Offense
                                                                 R EI                  3/20/2012         9/5/2013
       084    Drug Trafficking                                                        11/17/2010                                           7/13/2011
       084    Drugs - Health or Safety                       I N                      12/13/2011                                           3/23/2012
       084    Weapon Offense                             E R                          12/13/2011                                           3/23/2012
       084    Drug Trafficking                       R D                              12/13/2011                                           3/23/2012
                                                   O
       084    Drug Trafficking
                                               V E                                    12/13/2011                                           3/23/2012
       084    Drugs - Health or Safety
                                           T I                                        12/13/2011                                           3/23/2012
       084
       084
              Drug Trafficking
              Drug Trafficking        T EC                                            12/13/2011
                                                                                      12/13/2011
                                                                                                                                           3/23/2012
                                                                                                                                           3/23/2012
       084                        R O
              Drugs - Health or Safety                                                12/13/2011                                           3/23/2012
       084    Drug TraffickingE
                                P                                                     12/13/2011                                           3/23/2012
       084    Drugs - HealthH
                          T or Safety                                                 12/13/2011                                           3/23/2012
       084    Fraud By  O
                      T Wire                                                          12/13/2011                                           3/23/2012
       084    Weapon
                 C  T Offense                                                         12/13/2011                                           3/23/2012
                E
             BJ
         SU
                                                                                                                                                        s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 25 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                               D
       084     Drugs - Health or Safety                                                 12/13/2011                                               (
                                                                                                                                             3/23/2012
                                                                                                                                               S
       855     Marijuana - Possession                                                     10/9/2013      10/10/2013
                                                                                                                                          - PB
       855     Marijuana - Possession                                                   12/11/2013       12/12/2013
                                                                                                                                     1 25
       855     Marijuana - Possession                                                     9/16/2009       9/16/2009
                                                                                                                                 3 0
       855     Marijuana - Possession                                                     3/28/2013       3/29/2013          v -
       855     Trespassing                                                                2/11/2004       2/12/2004 3    - c
                                                                                                                       1
       855     Driving Under Influence Liquor                                             8/29/2009      12/14/2009
                                                                                                                  . 3:
       855     Marijuana - Sell                                                           4/14/2016             O
                                                                                                          4/12/2017
                                                                                                              N
       855     Driving Under Influence Liquor                                             3/20/2016         E
                                                                                                          9/28/2016
                                                                                                          S
       855     Traffic Offense                                                            4/14/2016     A 4/12/2017
       855     Driving Under Influence Liquor                                           10/19/2010 , C 12/13/2010
       855     Driving Under Influence Liquor                                             11/3/2011 L
                                                                                                      .   3/20/2013
                                                                                                   A
       705     Burglary Tools - Possession                                                       T
                                                                                          6/15/2009
                                                                                               E
                                                                                                          11/2/2009
       705     Robbery - Residence-Strongarm                                                 ,
                                                                                          6/25/2004
                                                                                           N             12/15/2004
       705     Marijuana - Possession
                                                                                       L A7/15/2011       7/16/2011
       705     Cocaine - Possession
                                                                                    N E 2/21/2013           8/9/2013
       705     Disorderly Conduct
                                                                                D O       7/15/2011       7/16/2011
       705     Evidence - Destroying
                                                                            V .           7/15/2011       7/16/2011
       705     Resisting Officer
                                                                        D .               7/15/2011       7/16/2011
       705     Possession Stolen Property
                                                                   R EI                   2/21/2013         8/9/2013
       705     Marijuana - Possession                                                     2/21/2013         8/9/2013
       694     Aggravated Assault - Public Officer-Weapon      I N                        8/14/2009       5/25/2011
       694     Aggravated Assault - Weapon                 E R                            8/14/2009       5/25/2011
       694     Cocaine - Possession                    R D                                1/26/2007       7/13/2009
                                                     O
       694     Drug Trafficking
                                                 V E                                      1/26/2007       7/13/2009
       694     Assault
                                             T I                                          4/13/2009                                                      8/18/2009
       694     Assault
                                         E C                                              4/13/2009                                                      8/18/2009
       694     Trespassing
                                     O T                                                  1/29/2003                                          2/21/2003
       694     Aggravated Assault R- Weapon                                               8/14/2009       5/25/2011
                                 P
       976     Dangerous Drugs
                             H E                                                          4/25/1990       7/27/1990
       976                 T
               Cocaine - Sell                                                             2/22/1994         5/2/1995
       976               O
               CocaineT- Sell                                                             10/7/2009      11/19/2010
       976
                  C  T Drugs
               Dangerous                                                                12/28/1993          5/2/1995
                E
             BJ
          SU
                                                                                                                                                      s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 26 of 36
                                                                                                                                                   as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       976    Dangerous Drugs                                                          10/7/2009           8/9/2010                             (
                                                                                                                                              S
       976    Dangerous Drugs                                                          2/22/1994           5/2/1995
                                                                                                                                         - PB
       976    Cocaine - Sell                                                           4/25/1990         7/27/1990
                                                                                                                                    1 25
       976    Dangerous Drugs                                                          2/22/1994           5/2/1995
                                                                                                                                3 0
       976    Cocaine - Possession                                                   12/28/1993            5/2/1995         v -
       976    Cocaine - Sell                                                           10/7/2009        11/19/2010 3    - c
                                                                                                                      1
       976    Harassing Communication                                                12/26/1992          1/22/1993
                                                                                                                 . 3:
       976    Public Peace                                                             6/22/1992               O
                                                                                                         11/2/1992
                                                                                                             N
       976    Public Peace                                                             6/22/1992           E
                                                                                                         11/2/1992
                                                                                                         S
       976    Failure To Appear                                                        2/22/1994
                                                                                                     C A 5/2/1995
       976    Dangerous Drugs                                                          10/7/2009 ,         8/9/2010
       976    Traffic Offense                                                          1/17/2011 L
                                                                                                   .
                                                                                                A
       976    Receive Stolen Property                                                         T
                                                                                       7/24/1989
                                                                                            E
                                                                                                         9/15/1989
       976    Intimidation                                                                ,
                                                                                     12/26/1992
                                                                                        N                1/22/1993
       976    Failure To Appear
                                                                                    L A2/22/1994        12/14/1995
       467    Marijuana - Possession
                                                                                 N E 4/2/2008           11/20/2008
       467    Weapon Offense
                                                                             D O     11/15/2011          1/17/2012
       467    Robbery
                                                                         V .           5/31/2014         4/15/2016
       467    Marijuana - Possession
                                                                     D .             10/10/2008         11/20/2008
       467    Hallucinogen - Possession
                                                                R EI                   6/14/2009           4/7/2010
       467    Weapon Offense                                                         11/15/2011                                                         1/17/2012
       467    Weapon Offense                                I N                      11/15/2011                                                         1/17/2012
       467    Weapon Offense                            E R                          11/15/2011                                                         1/17/2012
       467    Resisting Officer                     R D                                 4/2/2008                                                       11/20/2008
                                                  O
       467    Resisting Officer
                                              V E                                    11/15/2011                                                         1/17/2012
       221    Fraud - False Statement
                                          T I                                          1/28/2000           3/9/2000
       221
       221
              Disorderly Conduct
              Traffic Offense        T EC                                               8/7/1998
                                                                                        8/7/1998
                                                                                                           2/4/1999
                                                                                                           2/4/1999
       221
                                   O
              Sex Offense AgainstRChild-Fondling                                       1/12/2000         3/17/2014
       221    Rape - RemarksE
                                 P                                                     1/12/2000                                            3/17/2014
       221                  H
              Sex Offense TAgainst Child-Fondling                                      1/12/2000         3/17/2014
       221    AggravatedO
                      T Assault - Gun                                                  1/28/2000                                              3/9/2000
       716
                 C  T - Forced Entry-Non-Residence
              Burglary                                                                 11/6/2012        12/11/2013
                E
             BJ
         SU
                                                                                                                                                      s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 27 of 36
                                                                                                                                                   as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       716    Burglary - Forced Entry-Residence                                        9/25/2012         5/3/2013                             (
                                                                                                                                            S
       716    Assault                                                                  2/14/2014       3/10/2015
                                                                                                                                       - PB
       716    Burglary - Forced Entry-Non-Residence                                    11/6/2012      12/11/2013
                                                                                                                                  1 25
       716    Receive Stolen Property                                                  5/15/2014      12/12/2014
                                                                                                                              3 0
       716    Receive Stolen Property                                                  9/25/2012       12/3/2014          v -
       716    Property Crimes                                                          9/25/2012       12/3/2014 3    - c
                                                                                                                    1
       716    Larceny                                                                  5/15/2014
                                                                                                               . 3:                       12/12/2014
       410    Marijuana - Possession                                                    3/9/1998             O
                                                                                                       4/20/1998
                                                                                                           N
       410    Marijuana - Possession                                                   4/17/1997         E
                                                                                                       4/17/1997
                                                                                                       S
       410    Marijuana - Possession                                                   8/22/2000     A 9/20/2000
       410    Marijuana - Possession                                                  11/23/2001 , C 5/30/2002
       410    Stolen Property                                                          8/25/2000 L
                                                                                                   . 10/16/2000
                                                                                                A
       410    Assault                                                                         T
                                                                                      10/19/2001
                                                                                            E
                                                                                                       2/15/2006
       410    Contempt Of Court                                                           ,
                                                                                       3/27/2001
                                                                                        N             12/12/2001
       410    Disorderly Conduct
                                                                                     L A7/5/2006       9/11/2006
       410    Drug Possession
                                                                                  N E 11/14/2012       10/3/2013
       220    Statutory Rape - No Force
                                                                              D O      2/17/2014      10/16/2014
       303    Burglary
                                                                          V .           2/5/2010       3/30/2010
       303    Fraud - Illegal Use Credit Cards
                                                                      D .              1/29/2010         1/6/2012
       303    Forgery Of Checks
                                                                 R EI                 12/15/2011       3/15/2012
       303    Fraud - Illegal Use Credit Cards                                          2/2/2010                                           1/30/2012
       303    Forgery Of Checks                              I N                       7/23/2010                                           4/26/2012
       303    Violation of a Court Order                 E R                           2/24/2014
       142    Terrorism                              R D                                7/6/2011       4/17/2014
                                                   O
       422    Public Order Crimes
                                               V E                                    10/17/1990       11/5/1997
       422    Larceny
                                           T I                                         8/27/1997                                          11/19/1998
       422
       422                            T EC
              Aggravated Assault - Non-family-Strongarm
              Aggravated Assault - Non-family-Weapon
                                                                                       3/17/2014
                                                                                       3/17/2014
                                                                                                         5/5/2015
                                                                                                       5/15/2015
       422    Damage Property R
                                    O                                                   9/2/2014         5/5/2015
                                 P
       422
                             H E - Non-family-Strongarm
              Aggravated Assault                                                       3/17/2014       5/15/2015
       422    Assault      T                                                            9/2/2014         5/5/2015
       422    Assault T O                                                               9/2/2014         5/5/2015
       422    Damage
                 C  T Property                                                         3/17/2014       5/15/2015
                E
             BJ
         SU
                                                                                                                                                      s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 28 of 36
                                                                                                                                                   as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       422    Larceny                                                                 8/27/1989                                               (
                                                                                                                                          10/20/1998
                                                                                                                                          B S
       422    Damage Property                                                       10/10/1989
                                                                                                                                       - P10/20/1998
       422    Vehicle Theft                                                         10/10/1989
                                                                                                                                   1 25 10/20/1998
       422    Receive Stolen Property                                               10/10/1989
                                                                                                                               3 0        10/20/1998
       422    Receive Stolen Property                                               10/10/1989                             v -            10/20/1998
       422    Aggravated Assault - Non-family-Strongarm                               3/17/2014           5/5/2015 3   - c
                                                                                                                     1
       422    Robbery - Residence-Weapon                                               9/2/2014
                                                                                                                . 3:                        5/5/2015
       422    Larceny                                                                 8/27/1989
                                                                                                            N O                           10/20/1998
       422    Vehicle Theft                                                         10/10/1989
                                                                                                        S E                               10/20/1998
       422    Damage Property                                                       10/10/1989
                                                                                                    C A                                   10/20/1998
       422    Public Order Crimes                                                   10/17/1990 ,                                          10/20/1998
       422    Assault                                                                 3/17/2014 L
                                                                                                  .                                        9/11/2014
                                                                                               A
       422    Aggravated Assault - Non-family-Weapon                                         T
                                                                                      3/17/2014
                                                                                           E
                                                                                                        5/15/2015
       422    Damage Property - Private                                                  ,
                                                                                      3/17/2014
                                                                                       N                                                   5/15/2015
       422    Assault
                                                                                   L A3/17/2014                                            9/11/2014
       422    Damage Property
                                                                                N E 3/17/2014                                              9/11/2014
       422    Assault
                                                                            D O     10/17/2006                                             2/22/2007
       422    Intimidation
                                                                        V .           3/17/2014                                            9/11/2014
       422    Assault
                                                                    D .             10/17/2006                                             2/22/2007
       422    Assault
                                                               R EI                   3/17/2014                                            9/11/2014
       422    Larceny                                                                 8/27/1997                                           11/19/1998
       422    Damage Property                              I N                        3/17/2014                                            9/11/2014
       422    Aggravated Assault - Police Officer-Gun E
                                                         R                          11/16/2006                                             2/22/2007
       422    Burglary - Forced Entry-Residence R
                                                       D                              3/17/2014                                            5/15/2015
                                                     O
       422    Assault
                                                 V E                                  3/17/2014                                            9/11/2014
       422    Public Order Crimes
                                             T I                                    10/17/1990
       422                                 C
              Burglary - Forced Entry-Residence
                                         E                                             2/7/2018
       422
                                     O T
              Burglary - Forced Entry-Residence                                       3/17/2014                          5/15/2015
       422    Intimidation
                                 P R                                                  3/17/2014                                            9/11/2014
       422    Damage Property
                             H E - Private                                            3/17/2014                                            5/15/2015
       422                 T
              Damage Property                                                          9/2/2014                                             5/5/2015
       422              O
              BurglaryT- Forced Entry-Residence                                       3/17/2014                                            5/15/2015
       422
                 C T Assault - Police Officer-Gun
              Aggravated                                                            11/16/2006                                             2/22/2007
                E
             BJ
         SU
                                                                                                                                                        s.)
                                     Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 29 of 36
                                                                                                                                                     as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                               D
       422     Assault                                                                    9/2/2014                                              (
                                                                                                                                            5/15/2015
                                                                                                                                              S
       663     Cocaine - Sell                                                            4/18/2013         1/7/2014
                                                                                                                                         - PB
       115     Robbery - Residence-Weapon                                                8/14/2013       3/13/2014
                                                                                                                                    1 25
       115     Robbery - Residence-Weapon                                                8/14/2013       3/13/2014
                                                                                                                                3 0
       928     Sex Offense Against Child-Fondling                                        6/23/2013         2/6/2014         v -
       289     Larceny                                                                   4/24/2013       8/22/2013 3    - c
                                                                                                                      1
       289     Aggravated Assault - Non-family-Weapon                                    1/22/2015       1/22/2016
                                                                                                                 . 3:
       289     Aggravated Assault - Non-family-Weapon                                    1/22/2015             O
                                                                                                         1/22/2016
                                                                                                             N
       289     Aggravated Assault - Non-family-Weapon                                    1/22/2015         E
                                                                                                         1/22/2016
                                                                                                         S
       289     Aggravated Assault - Non-family-Weapon                                    1/22/2015     A 1/22/2016
       289     Driving Under Influence Liquor                                            5/27/2008 , C 6/25/2009
       289     Damage Property - Private                                                 1/22/2015 L
                                                                                                     .   1/22/2016
                                                                                                  A
       289     Property Crimes                                                                  T
                                                                                         1/22/2015
                                                                                              E
                                                                                                         1/22/2016
       289     Property Crimes                                                              ,
                                                                                         1/22/2015
                                                                                          N              1/22/2016
       289     Weapon Offense
                                                                                      L A1/22/2015       1/22/2016
       289     Property Crimes
                                                                                   N E 1/22/2015         1/22/2016
       289     Receive Stolen Property
                                                                               D O        1/3/2013       6/26/2013
       289     Damage Property - Private
                                                                           V .           1/22/2015       1/22/2016
       289     Weapon Offense
                                                                       D .               2/24/2015       1/22/2016
       289     Weapon Offense
                                                                  R EI                   1/22/2015       1/22/2016
       289     Weapon Offense                                                            1/22/2015       1/22/2016
       289     Weapon Offense                                 I N                        1/22/2015       1/22/2016
       289     Cocaine - Sell                             E R                            9/10/2009                                            1/4/2010
       289     Dangerous Drugs                        R D                                 1/5/2010                                          12/7/2011
                                                    O
       289     Heroin - Possession
                                                V E                                       1/3/2013                                          6/23/2013
       289     Drug Trafficking
                                            T I                                          9/10/2009                                            1/4/2010
       289
       289
               Heroin - Possession
               Weapon Offense          T EC                                              3/31/2014
                                                                                         1/22/2015       1/22/2016
       289                         R O
               Burglary - Forced Entry-Non-Residence                                      1/3/2013                                          6/26/2013
                                 P
       289                     E
               Cocaine - Possession
                             H
                                                                                         3/31/2014
       289                 T
               Dangerous Drugs                                                           3/31/2014
       289              O
               PropertyTCrimes                                                           1/22/2015       1/22/2016
       289     Drug T
                    Trafficking                                                           1/5/2010                                          12/7/2011
                E C
             BJ
          SU
                                                                                                                                                       s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 30 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       289    Larceny                                                                   1/3/2013                                               (
                                                                                                                                           6/23/2013
                                                                                                                                             S
       118    Aggravated Assault - Family-Weapon                                       3/28/2015        6/10/2015
                                                                                                                                        - PB
       836    Cocaine - Sell                                                           1/18/2013        6/23/2014
                                                                                                                                   1 25
       836    Possession Of Weapon                                                     1/18/2013        6/23/2014
                                                                                                                               3 0
       403    Simple Assault                                                           1/18/2013        3/19/2014          v -
       403    Resisting Officer                                                        2/20/2012        5/14/2012 3    - c
                                                                                                                     1
       403    Intimidation                                                             1/18/2013        3/19/2014
                                                                                                                . 3:
       403    Robbery                                                                  1/18/2013              O
                                                                                                        3/19/2014
                                                                                                            N
       403    Public Peace                                                             1/18/2013
                                                                                                        S E
       403    Failure To Appear                                                        1/18/2013
                                                                                                    C A                                    3/19/2014
       403    Public Peace                                                             1/18/2013 ,                                         3/19/2014
       403    Resisting Officer                                                      11/20/2013 L
                                                                                                  .       4/8/2014
                                                                                                A
       858    Heroin - Sell                                                                   T
                                                                                       5/17/2007
                                                                                            E
                                                                                                                                           9/14/2007
       858    Drug Trafficking                                                            ,
                                                                                       5/17/2007
                                                                                        N                                                  9/14/2007
       858    Drug Trafficking
                                                                                    L A8/26/2008
       858    Drug Trafficking
                                                                                 N E 7/18/2008          9/20/2013
       858    Drug Trafficking
                                                                             D O       3/21/2008
       858    Traffic Offense
                                                                         V .            4/3/2013                                             4/3/2013
       858    Dangerous Drugs
                                                                     D .               8/26/2008
       830    Marijuana - Sell
                                                                R EI                   1/18/2016          7/7/2017
       830    Marijuana - Sell                                                         4/20/2016          7/7/2017
       830    Marijuana - Sell                              I N                        10/2/2014          7/7/2017
       390    Sex Assault                               E R                            11/9/2012        7/18/2014
       390    Molestation of Minor                  R D                                11/9/2012        7/18/2014
                                                  O
       902    Damage Property
                                              V E                                       9/4/2012        11/5/2012
       902    Burglary Tools - Possession I                                             4/7/2014       12/26/2014
       902                                C T
              Extortion - Threat Injure Person                                          5/7/2012        11/1/2012
       902                            T E
              Aggravated Assault - Non-family-Strongarm                                 9/4/2012        11/5/2012
       902
                                    O
                                   R Person
              Extortion - Threat Injure                                                 9/4/2012        11/5/2012
                                 P
       902
                            H E Injure Person
              Extortion - Threat                                                        9/4/2012        11/5/2012
       902    Burglary - NoT Forced Entry-Non-Residence                                 4/7/2014       12/26/2014
       902    AggravatedO
                      T Assault - Non-family-Strongarm                                 3/28/2011        8/23/2011
       902
                 C  T Assault - Non-family-Strongarm
              Aggravated                                                                4/7/2014       12/26/2014
                E
             BJ
         SU
                                                                                                                                                       s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 31 of 36
                                                                                                                                                    as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                              D
       902    Aggravated Assault - Non-family-Strongarm                                    6/1/2015        3/9/2016                             (
                                                                                                                                              S
       902    Damage Property                                                           11/14/2014       2/17/2015
                                                                                                                                         - PB
       902    Burglary - No Forced Entry-Non-Residence                                     4/7/2014     12/26/2014
                                                                                                                                    1 25
       902    Intimidation                                                               5/27/2014      12/26/2014
                                                                                                                                3 0
       902    Receive Stolen Property                                                      4/7/2014     12/26/2014          v -
       902    Aggravated Assault - Non-family-Strongarm                                  7/27/2015         3/9/2016 3   - c
                                                                                                                      1
       902    Extortion - Threat of Informing of Violence                                5/29/2015         9/1/2015
                                                                                                                 . 3:
       902    Larceny - From Building                                                   11/14/2014             O
                                                                                                         2/17/2015
                                                                                                             N
       902    Intimidation                                                                4/8/2014         E
                                                                                                        12/26/2014
                                                                                                         S
       902    Burglary - No Forced Entry-Non-Residence                                  11/14/2014     A 2/17/2015
       764    Conspiracy [when no underlying off., i.e. 18 U.S.C. SEC. 371]              6/30/2010 , C 6/30/2010
       764    Homicide                                                                   6/24/2008 L
                                                                                                     .
                                                                                                   A
       503    Failure To Appear                                                                  T
                                                                                         9/22/2013
                                                                                               E
                                                                                                         1/31/2014
       503    Larceny                                                                        ,
                                                                                        11/12/2013
                                                                                           N             1/21/2014
       503    Failure To Appear
                                                                                       L A
                                                                                        11/16/2013       7/31/2014
       503    Failure To Appear
                                                                                    N E 11/12/2013       1/21/2014
       503    Larceny
                                                                                D O      3/25/2014                                          3/26/2014
       503    Larceny
                                                                            V .         11/12/2013       1/21/2014
       503    Larceny
                                                                        D .                4/8/2014      7/31/2014
       503    Larceny
                                                                   R EI                  6/17/2014       7/31/2014
       503    Forgery                                                                    6/17/2014       7/31/2014
       503    Larceny                                          I N                      11/16/2013       7/31/2014
       503    Larceny                                      E R                             4/8/2014                                         7/31/2014
       248    Kidnapping                               R D                               3/26/2012       12/5/2013
                                                     O
       248    Kidnapping
                                                 V E                                     3/26/2012       12/5/2013
       248    Robbery - Residence-Gun
                                             T I                                         5/22/2012       12/5/2013
       248    Marijuana - Possession
                                         E C                                               4/6/2005        6/5/2006
       248    Traffic Offense
                                     O T                                                 6/17/2009      10/20/2010
       248    Aggravated Assault R - Weapon                                              3/26/2012       12/5/2013
                                 P
       248
                            H E - Weapon
              Aggravated Assault                                                         3/26/2012       12/5/2013
       248                 T Entry-Residence
              Burglary - Forced                                                          5/22/2012       12/5/2013
       248              O
              BurglaryT- Forced Entry-Residence                                          3/26/2012       12/5/2013
       248
                 C  T - Forced Entry-Residence
              Burglary                                                                   3/26/2012       12/5/2013
                E
             BJ
         SU
                                                                                                                                                         s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 32 of 36
                                                                                                                                                      as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                     .M
                                                                             &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                                D
       248    Kidnapping                                                                 3/26/2012         12/5/2013                               (
                                                                                                                                               B S
       248    Marijuana - Possession                                                   10/14/2004
                                                                                                                                            - P11/12/2004
       248    Disorderly Conduct                                                         9/15/2003
                                                                                                                                        1 25 2/13/2004
       248    Traffic Offense                                                            1/13/2004
                                                                                                                                    3 0         2/13/2004
       248    Aggravated Assault - Police Officer-Strongarm                              8/30/2004                              v -            11/12/2004
                                                                                                                            - c
       248    Disorderly Conduct                                                         8/30/2004
                                                                                                                       : 13                    11/12/2004
       248    Aggravated Assault - Police Officer-Strongarm                            12/10/2004
                                                                                                                   . 3                          8/31/2006
       248    Disorderly Conduct                                                       12/10/2004
                                                                                                               N O                              8/31/2006
       248    Traffic Offense                                                            3/23/2004
                                                                                                           S E                                  8/30/2007
       248    Fraud - False Statement                                                    7/30/2007
                                                                                                       C A                                      7/20/2009
       248    Fraud - False Statement                                                    7/30/2007 ,                                            7/20/2009
       248    Larceny                                                                    7/30/2007 L
                                                                                                     .                                          7/20/2009
                                                                                                  A
       248    Traffic Offense                                                                   T
                                                                                         6/29/2010
                                                                                              E
                                                                                                                                                 2/7/2014
       248    Explosives - Using                                                            ,
                                                                                         8/30/2004
                                                                                          N                                                               11/12/2004
       248    Trespassing
                                                                                      L A9/15/2003                                              2/13/2004
       659    Aggravated Assault - Police Officer-Strongarm
                                                                                   N E 10/27/2000         11/21/2000
       659    Larceny
                                                                               D O       6/30/1999         8/12/1999
       659    Larceny
                                                                           V .            5/6/2011         7/11/2011
       659    Property Crimes
                                                                       D .             12/19/2000         12/20/2000
       659    Property Crimes
                                                                  R EI                 10/27/2000         11/21/2000
       659    Marijuana - Sell                                                           2/22/2001         2/19/2002
       659    Traffic Offense                                 I N                      11/12/2009            3/8/2010
       659    Larceny                                     E R                          11/12/2009            3/8/2010
       659    Larceny                                 R D                                8/25/2015        10/16/2015
                                                    O
       659    Burglary
                                                V E                                       5/6/2011         7/11/2011
       659    Property Crimes
                                            T I                                           5/6/2011         7/11/2011
       659
       659
              Weapon Offense
              Burglary                 T EC                                            10/27/2000
                                                                                         9/10/2012
                                                                                                          11/21/2000
                                                                                                           3/27/2013
       659                         R O
              Receiving Stolen Vehicle                                                    4/3/2000        11/21/2000
                                 P
       659
                            H E Entry-Non-Residence
              Burglary - Forced                                                          9/10/2012         3/27/2013
       659                T Entry-Non-Residence
              Burglary - Forced                                                          11/5/2011         3/27/2013
       071             O
                      T - Elderly
              Sex Offense                                                              11/29/2013            3/4/2015
       961
                 C  T Assault - Non-family-Weapon
              Aggravated                                                                  6/2/2015        11/10/2015
                E
             BJ
         SU
                                                                                                                                                      s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 33 of 36
                                                                                                                                                   as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                    .M
                                                                            &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                             D
       961    Aggravated Assault - Non-family-Weapon                                     7/5/2015     11/10/2015                              (
                                                                                                                                            S
       961    Trespassing                                                                7/7/2015     12/23/2015
                                                                                                                                       - PB
       961    Parole Violation                                                           6/2/2015     11/10/2015
                                                                                                                                  1 25
       961    Sexual Exploitation of Minor - Material - Photograph                       7/7/2015     12/23/2015
                                                                                                                              3 0
       961    Violation of a Court Order                                                 7/5/2015     11/10/2015          v -
       961    Sexual Exploitation of Minor - Material - Photograph                       7/5/2015     11/10/2015 3    - c
                                                                                                                    1
       132    Embezzle - Banking-Type Institution                                        9/7/2018
                                                                                                               . 3:
       132    Embezzle - Banking-Type Institution                                        9/7/2018
                                                                                                           N O
       926    Gambling                                                                 5/13/1992         E
                                                                                                       7/29/2014
                                                                                                       S
       220    Indecent Exposure to Adult                                                 2/3/2014    A 4/27/2015
       220    Assault                                                                  6/24/2013 , C 4/27/2015
       220    Assault                                                                   9/1/2010 L
                                                                                                   .                                        2/3/2014
                                                                                                 A
       220    Rape - Remarks                                                                   T
                                                                                       10/1/2013
                                                                                             E
                                                                                                                                          11/26/2013
       944    Larceny                                                                      ,
                                                                                      12/29/2011
                                                                                         N                                                  8/8/2013
       944    Larceny
                                                                                     L A
                                                                                      10/28/2011
       944    Larceny
                                                                                  N E 9/28/2011        9/10/2015
       944    Larceny
                                                                              D O     12/19/2001                                           3/19/2002
       944    Larceny
                                                                          V .            8/3/2012                                          6/20/2013
       944    Larceny
                                                                      D .              12/3/2012                                           6/20/2013
       944    Larceny
                                                                 R EI                 10/28/2011                                           6/20/2013
       626    Drug Possession                                                         11/27/2007       4/15/2009
       626    Drug Possession                                I N                       7/11/2005       8/22/2005
       626    Drug Trafficking                           E R                           6/24/2015       1/13/2016
       626    Larceny                                R D                                 4/9/2014      1/12/2015
                                                   O
       287    Identity Theft
                                               V E                                       9/4/2015      1/20/2016
       340    Possession Of Weapon
                                           T I                                         7/29/2014         9/1/2015
       340    Carrying Prohibited Weapon
                                       E C                                             7/29/2014         9/1/2015
       340    Licensing - RegistrationTWeapon                                          6/29/2014         9/1/2015
       340    Weapon Offense R
                                    O                                                  7/29/2014         9/1/2015
       340    Weapon OffenseE
                                P                                                      7/29/2014         9/1/2015
       340                T
              Weapon Offense H                                                         7/29/2014         9/1/2015
       340    PossessionO
                      T Of Weapon                                                      7/29/2014         9/1/2015
       059
                 C  T - Possession
              Cocaine                                                                  5/15/2014       1/12/2015
                E
             BJ
         SU
                                                                                                                                                     s.)
                                    Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 34 of 36
                                                                                                                                                  as
$OLHQ1R&ULPLQDO&KDUJH                                                                                                   .M
                                                                           &KDUJH'DWH&RQYLFWLRQ'DWH2YHUWXUQHG'LVPLVVHG'URSSHG
                                                                                                                                            D
       059    Opium Or Derivatives - Possession                                       5/15/2014       1/12/2015                              (
                                                                                                                                           S
       059    Opium Or Derivatives - Sell                                             5/15/2014       1/12/2015
                                                                                                                                      - PB
       059    Drug Trafficking                                                        5/15/2014       5/15/2014
                                                                                                                                 1 25
       059    Trespassing                                                            10/17/1985
                                                                                                                             3 0           2/4/1986
       059    Traffic Offense                                                         5/15/2014                          v -                          1/12/2015
       539    Voluntary - Manslaughter                                                1/29/1989       3/10/2017 3    - c
                                                                                                                   1
       539    Failure To Appear                                                       8/30/1990       3/10/2017
                                                                                                              . 3:
       682    Cocaine - Sell                                                          9/26/2016             O
                                                                                                     12/20/2017
                                                                                                          N
       682    Marijuana - Sell                                                        8/21/2015
                                                                                                      S E
       682    Aggravated Assault - Non-family-Weapon                                  3/27/2016     A
       682    Aggravated Assault - Police Officer-Weapon                              3/27/2016 , C
       440    Aggravated Assault - Police Officer-Strongarm                          12/30/2011 L
                                                                                                  .   4/11/2012
                                                                                                A
       440    Traffic Offense                                                                 T
                                                                                        2/9/2004
                                                                                            E
                                                                                                      4/14/2004
       440    Disorderly Conduct                                                          ,
                                                                                        2/9/2004
                                                                                        N             4/14/2004
       440    Resisting Officer
                                                                                    L A
                                                                                     12/26/2002       1/13/2003
       440    Disorderly Conduct
                                                                                 N E 12/26/2002       1/13/2003
       440    Aggravated Assault - Family-Strongarm
                                                                             D O        7/8/1996      1/10/1997
       440    Aggravated Assault - Family-Strongarm
                                                                         V .         12/16/1996       1/10/1997
       440    Driving Under Influence Liquor
                                                                     D .              7/14/2008       4/29/2009
       440    Marijuana - Possession
                                                                R EI                  12/7/1999         6/7/2000
       440    Resisting Officer                                                      12/30/2011       4/11/2012
       440    Weapon Offense                                I N                      12/18/2014      10/22/2015
       440    Traffic Offense                           E R                           6/25/2010                                            4/5/2011
       440    Damage Property                       R D                              10/22/2009                                           1/21/2010
                                                  O
       440    Firing Weapon
                                              V E                                    12/18/2014      10/22/2015
       440    Public Peace
                                          T I                                        11/14/2011                                          11/28/2011
       440
       440
              Resisting Officer
              Possession Of Weapon T
                                       EC                                            12/18/2014
                                                                                     12/18/2014
                                                                                                     10/22/2015
                                                                                                     10/22/2015
       440    Damage Property R
                                   O                                                    7/8/1996                                          1/10/1997
                                P
       834    Sex Assault
                            H E                                                         5/9/2016      9/26/2017
       834    Sex Assault T
                          - Disabled                                                    5/9/2016                                           6/8/2016
       482            T
              KidnappingO                                                             3/26/2015       7/26/2016
       482
                 C  T - Street-Gun
              Robbery                                                                 3/26/2015       7/26/2016
                E
             BJ
         SU
                                  Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 35 of 36
Alien No.      Criminal Charge                                       Charge Date Conviction Date Overturned      Dismissed Dropped
      1482    Kidnapping                                                3/26/2015       7/26/2016
       I
      1482    Assault                                                   3/26/2015       7/26/2016
       I
      1482    Kidnapping                                                3/26/2015       7/26/2016
       I
      1482    Assault                                                   3/26/2015       7/26/2016
       I
      1482    Aggravated Assault - Weapon                               3/26/2015       7/26/2016
       I
      1482    Aggravated Assault - Weapon                               3/26/2015       7/26/2016
       I
      1482    Assault                                                   3/26/2015       7/26/2016
      I

      1 34    Aggravated Assault - Public Officer-Strongarm            10/ 14/2016      8/22/2017
      1 34    Burglary- Forced Enny-Residence                          10/ 14/2016
      1494    Larceny                                                    2/3/2014       12/2/2015
       I

       l494
       I
              Larceny                                                   1/30/2014       12/2/2015
       ~93    Carrying Concealed Weapon                                 4/25/2016       12/8/2016
       ~93    Weapon Offense                                            4/25/2016       12/8/2016
       ~93    Drng Possession                                           9/26/2011       2/16/2012
      1I373   Fraud and Abuse - Computer                                4/21/2010       4/21/2010
      1I373   Income Tax                                                4/21/2010       4/21/2010
      1I309   Marijuana - Sell                                          4/ 11/2013      8/22/2016
      1I309   Heroin - Possession                                       5/29/2014      11/29/2016
      1I809   Canying Prohihite<l Weapon                                5/21 /20B
      1I309   Carrying Concealed Weapon                                 5/21/2013                                 7/18/2013
      1I309   Licensing - Registration Weapon                           5/21/2013                   7/ 13/2016
      1I309   Receive Stolen Property                                   5/21/2013                                 7/13/2016
       [785   Aggravated Assault - Non-family-Strongrum                 8/ 17/2015       9/7/2016
       [785   Aggravated Assault - Non-family-Weapon                    8/ 17/2015       9/7/2016
      1



       I
        697   Synthetic Narcotic - Sell                                10/ 16/2017     12/11/2017
      1



       I697   s thetic Narcotic - Sell                                  4/25/2016      11/14/2017
      1



       I
        697   Drng Trafficking                                         10/ 16/2017
       I697   Can n Prohibited Wea on                                  10/ 16/2017     12/11/2017
      1




      1



       I
        697   Canying Concealed Weapon                                 10/ 16/2017
       I697   Drn Possession                                            12/7/2017       2/12/2018
      1




      1



       I
        697   Traffic Offense                                          10/ 16/2017     12/11/2017
      1I547   Sex Assault                                               6/30/2017      11/10/2017


          ,~~\,
                                   Case 3:13-cv-30125-PBS Document 459-1 Filed 04/16/19 Page 36 of 36                                                      ss.)
                                                                                                                                                          a
                                                                                                                                                       . M
                                                                                                                                                     (D
                                                                                                                                                BS
THIS DOCUMENT AND ITS CONTENTS SHALL NOT BE USED, SHOWN OR DISTRIBUTED
                                                                                                                                          5  -P
                                                                                                                                         2
EXCEPT AS PROVIDED IN THE PROTECTIVE ORDER.
                                                                                                                                   3  01
                                                                                                                                  -
                                                                                                                               cv
                                                                                                                           13-
                                                                                                                    .   3:
                                                                                                                  NO
                                                                                                             SE
                                                                                                            A
                                                                                                      .   ,C
                                                                                                  A L
                                                                                          E   T
                                                                                       N,
                                                                                     LA
                                                                                   NE
                                                                                 DO
                                                                          . V.
                                                                     I  D
                                                                   RE
                                                              IN
                                                        E R
                                                      D
                                                    OR
                                               VE
                                         C  TI
                                      T E
                                    O
                                  PR
                            H E
                          T
                     TO
               C T
            JE
        U B
       S
